Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 1 of 74




                  Exhibit 1
          Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 2 of 74




                        Trade Association Meeting Attendance

GPhA 2010 Annual Meeting – Naples, Florida (February 16-18, 2010):

a.    Actavis;
b.    Akorn/Hi-Tech;
c.    Alvogen;
d.    Amneal;
e.    Apotex;
f.    Aurobindo;
g.    Breckenridge;
h.    Fougera;
i.    Glenmark;
j.    Greenstone;
k.    Impax;
l.    Lupin;
m.    Mylan/UDL;
n.    Par/Endo;
o.    Perrigo;
p.    Sandoz;
q.    Taro;
r.    Teva;
s.    Versapharm;
t.    West-Ward;
u.    Wockhardt; and
v.    Zydus.


HDMA 2010 Business and Leadership Conference – Orlando, Florida (June 6-9, 2010):

a.    Actavis: Michael Baker, Executive Vice President, Trade Sales and Development
      (Allergan); John Shane, Director, Trade Relations (Allergan); Jack Ericsson, Senior
      Regional Manager (Allergan); Roger Maffin (Allergan); Michael Reed, Director, National
      Trade Accounts (Allergan); Paul Reed, Senior Director, Trade Sales (Allergan);

b.    Amneal: Chirag Patel, President; Jim Luce, Executive Vice President, Sales and
      Marketing; Stephen Rutledge, Vice President, Sales;

c.    Alvogen: William Hill, Vice President of Sales and Marketing; Thomas Olivi Michael,
      Senior Director of Sales;

d.    Apotex: Beth Hamilton, Director, National Sales; James Van Liesbout, Vice President
      Retail Sales;

e.    Dr. Reddy’s: John Adams, Vice President, Sales and Marketing, North America Generics;
      Jake Austin, Regional Account Manager; Robert Rodowicz, Director, National Accounts;
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 3 of 74




      Cindy Stevens, Senior Director of National Accounts; Tricia Wetzel, Senior Director,
      National Accounts; Sally Schimelpfenig, Director Rx Marketing;

f.    Greenstone: John Calabrese, Director of Sales; James R. Cannon, VP, Business
      Development; Rick K. Mackenzie, National Accounts Director; Mark Mancinotti, National
      Accounts Director; Robert Sanderson, National Accounts Director; Christine Versichele,
      Director, Channel Strategies; Gregory Williams, National Account Director;

g.    Fougera: Kian Kazemi, Senior Vice President, Sales; Christopher Bihari, National
      Accounts Executive; David Klaum, Senior Vice President and General Manager; Anthony
      Thomassey, National Accounts Executive;

h.    Lannett: Richard Matchett, National Account Manager; Kevin Smith, Vice President,
      Sales & Marketing; Robert Foley, Marketing/Sales Manager; Tracy Sullivan, National
      Account Manager;

i.    Mylan: Jonathan Kerr, Vice President, Sales; James Nesta, Director, National Accounts;
      Kevin McElfresh, Director, National Accounts; David Workman, Senior Director, Pricing
      & Contracts;

j.    Par: Michael Altamuro, Senior Director, Marketing; Renee Kenney, Vice President, Sales;
      Paul Campanelli, President, Generics Division; Rich Franchi, Vice President, Sales; Rich
      Franchi, VP, National Accounts (DAVA); Justin McManus, Regional Account Manager
      (DAVA); Rick Pallokat, Senior Vice President (DAVA); Sandra Bayer, National Accounts
      Manager;

k.    Sandoz: Christopher Neurohr, Director, National Accounts;

l.    Teva: Theresa Coward, Senior Director of National Sales; Kevin Green; National Account
      Manager; Madelen Renner, National Account Manager;

m.    Valeant: JoAnne Kondori, Director, Logistics and Inventory; Asha Soto, Vice President,
      Supply Chain Operations; and

n.    Zydus: Kristy Ronco, Director, National Accounts and Customer Marketing; Laura Short,
      Director, National Accounts and Customer Strategy; Karen Strelau, Vice President Sales.


NACDS 2010 Pharmacy and Technology Conference – San Diego, California (August 30-31,
2010):

a.    Actavis: Ara Aprahamian, Vice President, Sales & Marketing; Michael Dorsey, Director
      National Accounts; Doug Boothe, President Generics Division; Andy Boyer; Executive
      Vice President, Commercial Operations; Napoleon Clark, Vice President Marketing; Lisa
      Fiveash, National Account Representative; Anthony Giannone, Executive Director, Sales;
      Maureen Meehan, Director, National Accounts; Diane Miranda, Vice President,


                                             2
        Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 4 of 74




     Distribution Services and Generic Marketing; Nimish Muzumdar, Director of Marketing;
     Toni Picone, Marketing Manager; Vince Rinauder; Director, National Accounts; Gary
     Salter, Director National Accounts; David Schmidt, Director, National Accounts; Eric
     Schumacher, Director, Generic Strategic Initiatives; Allan Slavsky, Sales Consultant;

b.   Apotex: Jeff Watson, President & COO; Beth Hamilton, Vice President, Generic Product
     Sales; Jim Van Lieshout, Trade and Industry Relations; Tina Kaus, National Accounts
     Director; Tom Axner, National Sales Director, Distribution; Sam Boulton, Director,
     National Accounts; Ellen Guttenberg, Director, Marketing; Bob Simmons, National
     Director

c.   Aurobindo: Scott White, President; Corinne Hogan, VP Sales & Marketing; Geoff
     Rouse, Director of Sales; Patricia O'Malley, Director, Sales & Marketing Operation; Paul
     McMahon, Senior Director, Commercial Operations; Stuart Blaken Director, National
     Accounts;

d.   Dr. Reddy’s: Cindy Stevens, Director, National Accounts; Jake Austin, VP, US Sales;
     John Adams, Senior Vice President, Commercial Operations; Trish Wetzel, Senior
     Director, National Accounts; Amit Patel, Senior Vice President & Head, North American
     Generics; Bob Rodowicz, Director, Institutional Sales & Marketing; Hillary Steele,
     Associate Director, Marketing Communications;

e.   Fougera: Christopher Bihari, National Sales Director; Kian Kazemi, Senior Vice
     President, Sales; Karen Paganuzzi, Product Manager; Anthony Thomassey, Director,
     National Accounts;

f.   G&W Laboratories: Kurt Orlofski, Chief Executive Officer; Jan Bell, National Account
     Manager, Managed Care; Jim Grauso, EVP, N.A. Commercial Operations; Joel Zaklin,
     Vice President, Sales and Marketing; Tom Faig, National Account Manager;

g.   Glenmark: Dave Irwin, Director of Sales; Jeff Johnson, Director, Sales & Marketing;
     Jessica Cangemi, Director, Sales & Marketing; Jim Brown, Vice President, Sales; Steve
     Goodman, Director of Marketing - Generics; Terry Coughlin, Executive Vice President
     and Chief Operating Officer; Pault Dutra, Executive Vice President;

h.   Heritage: Jason Malek, President; Jeff Glazer, Chief Executive Officer; Matt Edelson,
     Senior Director of Sales; Chip McCorkle, Director National Accounts;

i.   Lannett: Arthur Bedrosian, President & Chief Executive Officer; Tracy DiValero,
     National Account Manager; Rich Matchett, Director, Sales; Jolene McGalliard, National
     Account Manager; Dwight Nix, Director, National Accounts; Kevin. Smith, Vice
     President, Sales & Marketing;

j.   Mylan: Danielle Barill, Key Account Manager; J. Mark Bover, Senior Director, Pricing
     & Contracts; Joseph Duda, Director, Pricing & Contracts; Matt Erick, President, Mylan
     North America & Brazil, Edgar Escoto, Director, National Accounts; Jon Kerr, Director,



                                            3
        Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 5 of 74




     National Sales; Dan King, Director, National Accounts; Kevin McElfresh, Executive
     Director, National Accounts; Dave Workman, Strategic Pricing and Contracts;

k.   Par: Karen O’Connor, Vice President, National Accounts; Michael Altamuro, Vice
     President, Commercial Operations & Marketing; Renee Kenney, Senior Advisor, Generic
     Sales; Michael Burton, Vice President, National Accounts; Paul Campanelli, President &
     CEO (Endo); Kevin Campbell, Vice President, Sales & Marketing; Rick Guillory, Vice
     President, National Accounts; Jon Holden, Vice President Sales; Rich Franchi, Vice
     President, Sales (DAVA); John Klein, Chair and CEO (DAVA); Lenora Klein, Executive
     Vice President, Sales and Marketing (DAYA); Justin McMcManus, Senior Director, Sales
     & Business Development (DAVA), Kim Rothofsky, Senior Director, Trade Relations
     (DAVA); Sandra Bayer, Sr. Director, National Accounts (Qualitest); James Burnett,
     National Accounts Manager (Qualitest); Gary Larson, National Accounts Manager
     (Qualitest); Lori Minnihan, Associate Director, Trade Pricing Operations (Qualitest);
     Charles Propst, Vice President (Qualitest);

l.   Perrigo: Andrea Felix, National Account Executive; Shelly Snyder, National Account
     Manager; Tony Polman, National Account Manager; H. James Booydegraaf, Associate
     Director, Marketing; Ori Gutwerg, National Account Executive; Sharon Kochan,
     Executive Vice President & GM Perrigo Pharmaceuticals; Matthew Strzeminski, National
     Account Executive; John Wesolowski, Executive Vice President, President Rx;

m.   Sandoz: Armando Kellum, Vice President, Sales & Marketing; Della Lubke, Director,
     National Account; Steven Greenstein, Director, Key Customers; Luis Jorge, Director of
     Marketing; Monika Misiuta, Director, Marketing; Chris Neurohr, Director, National
     Accounts; Dave Picard, SVP, Global Generic Pharmaceuticals;

n.   Sun: Wayne Fallis, Director, National Accounts; Steven Smith, Sr. Director of Sales;
     Thomas Versosky, President;

o.   Taro: Doug Statler, Senior Director, Head of Sales; Howard Marcus, Vice President,
     Sales & Marketing; James Josway, Vice President, RX Sales; Scott Brick, Manager,
     National Accounts; Sheila Curran, Vice President, Sales Operations; Elizabeth Guerrero,
     Director, Corporate Accounts, Managed Care; Bill Seiden, Vice President, U.S. Sales &
     Marketing;

p.   Teva: Jessica Peters, National Accounts Manager; Kevin Green, Associate Vice President,
     National Accounts; Madalen Renner, National Account Manager; Teni Coward, Senior
     Director Sales and Trade Relations; Darren Alkins, Vice President, Pricing & Contracts;
     Christine Baeder, SVP Customer and Marketing Operations; Maureen Cavanaugh, Chief
     Operating Officer NA Gx; Timothy Crew, SVP North American Generics; Robert Cunard;
     VP Sales; Kevin Galownia; Senior Director, Pricing; Jonathan Kafer, EVP, Sales and
     Marketing; Teri Mouro Sherman, Director, National Accounts; Dave Rekenthaler, VP
     Sales; Michael Sine, Sr. Director, Corporate Account Group;




                                            4
          Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 6 of 74




q.    West-Ward: Jason Grenfell-Gardner, Senior Vice President, Sales & Marketing; Luis
      Velez, Senior Director of Sales; Mark Ritchey, Vice President, Sales; Paul Markowitz,
      Director, National Accounts; Tariq Al Tayeb, Manager, Sales & Marketing; Brian
      Hoffman, VP Business Development; and

r.    Zydus: Michael Keenley, President; Ganesh Nyak, Chief Operating Officer & Executive
      Director; Sharvil Patel, Managing Director; Barbara Purcell, SVP U.S. Diversified
      Products; Karen Strelau, Executive Vice President, Sales & Marketing; Laura Short, Vice
      President Sales


GPhA 2010 Fall Technical Conference – Bethesda, Maryland (October 19-21, 2010):

a.    Actavis;
b.    Akorn/Hi-Tech;
c.    Amneal;
d.    Aurobindo;
e.    Dr. Reddy’s;
f.    Fouguera;
g.    Glenmark;
h.    Lannett;
i.    Lupin;
j.    Mylan/UDL;
k.    Perrigo;
l.    Sandoz;
m.    Strides;
n.    Sun;
o.    Taro;
p.    Teva;
q.    Upsher-Smith;
r.    Versapharm;
s.    West-Ward; and
t.    Zydus.


GPhA Annual Meeting – Orlando, Florida (February 16-18, 2011):

a.    Actavis;
b.    Akorn/Hi-Tech;
c.    Apotex;
d.    Ascend;
e.    Aurobindo;
f.    Breckenridge;
g.    Dr. Reddy’s;
h.    Fouguera;
i.    Greenstone;


                                             5
          Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 7 of 74




j.    Heritage;
k.    Impax;
l.    Lupin;
m.    Mallinckrodt;
n.    Mylan/UDL;
o.    Par;
p.    Sandoz;
q.    Taro;
r.    Teva;
s.    Versapharm; and
t.    West-Ward.


ECRM EPPS Retail Pharmacy Conference – Champions Gate, Florida (March 6-10, 2011):

a.    Actavis;
b.    Apotex;
c.    Amneal;
d.    Ascend;
e.    Aurobindo;
f.    Breckenridge;
g.    Camber;
h.    Dr. Reddy’s;
i.    Fougera;
j.    Glenmark;
k.    Greenstone;
l.    Heritage;
m.    Hi-Tech;
n.    Impax;
o.    Lupin;
p.    Par/Endo;
q.    Perrigo;
r.    Sandoz;
s.    Sun;
t.    Taro;
u.    Teva;
v.    Upsher-Smith;
w.    Wockhardt;
x.    West-Ward; and
y.    Zydus.




                                          6
          Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 8 of 74




NACDS Annual Meeting – Scottsdale, Arizona (2011):

a.    Actavis: Andrew Boyer, EVP, Commerical Operations; Sigurdur Olafsson, President,
      Chief Executive Officer; Michael Baker, Executive Vice President, Trade Sales and
      Development; Paul Bisaro, President and Chief Executive Officer; Michael Reed,
      Executive Director, Trade Relations; Paul Reed, Senior Director, Trade Sales and
      Operations; John Shane, Director, Trade Relations; Allan Slavsky, Sales Consultant;

b.    Apotex: Buddy Bertucci, Vice President, Institutional Sales; Sam Boulton, Director,
      National Accounts; Lyndon Johnson, Senior Vice President, Sales and Marketing; Jeff
      Watson, President & COO; Beth Hamilton, Vice President, Generic Product Sales;

c.    Aurobindo: Corrine Hogan, VP Sales & Marketing; Scott White, President;

d.    Dr. Reddy's: Amit Patel, Senior Vice President & Head, North American Generics; John
      Adams, SVP, Commercial Operations; Jeff Burd, SVP, Commercial Operations; Gary
      Benedict, Executive Vice President; Satish Reddy, Chief Operating Officer;

e.    Fougera: Steve Andrzejewski, CEO; Kian Kazemi, Senior Vice President, Sales; Anthony
      Thomassey, Director, National Accounts;

f.    Glenmark: Paul Dutra, Executive Vice President;

g.    Impax: Doug Boothe, President Generics Division;

h.    Mylan: Robert Potter, Head of Global Sales Excellence; Anthony Mauro, Chief
      Commercial Officer; Matt Erick, President, Mylan North America & Brazil; Debra
      O'Brien, Chief Marketing Officer; Lloyd Sanders; Chief Operating Officer;

i.    Par: Paul Campanelli, President & CEO (Endo); Michael Altamuro, Commercial
      Operations & Marketing; Renee Kenney, Senior Advisor, Generic Sales;

j.    Perrigo: Sharon Kochan, Executive Vice President & GM Perrigo Pharmaceuticals;
      Richard McWilliams, Senior Vice President & General Manager; Jim Tomshack, Senior
      Vice President, Sales; Mark Walin, Vice President, Consumer Healthcare Sales; John
      Wesolowski, Executive Vice President, President Rx; Philip Willis, Innovation and
      Marketing Strategy; Chris Neurohr; Director, National Accounts;

k.    Sandoz: Don DeGolyer, Chief Executive Officer & Board Director; Jeff George, CEO;
      Steven Greenstein, Director, Key Customers; Armando Kellum, Vice President, Sales &
      Marketing; Paul Krauthauser, Senior Vice President, Commercial Operations; Della
      Lubke, Director, National Accounts;

l.    Taro: Jim Kedrowski, Interim CEO; Mitchell Bashinsky, Business Development; Jim
      Josway, Vice President, RX Sales; Bill Seiden, Senior Vice President, U.S. Sales &
      Marketing;


                                           7
          Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 9 of 74




m.    Teva: Theresa Coward, Senior Director Sales & Trade Relations; Maureen Cavanaugh,
      Chief Operating Officer, North America Generics; Jonathan Kafer, Executive Vice
      President, Sales and Marketing; Darren Alkins, Vice President, Pricing & Contracts;
      Timothy Crew, SVP North American Generics; Robert Cunard, VP Sales; John Denman,
      SVP, Sales & Marketing;

n.    Upsher-Smith; and

o.    Zydus: Joseph Renner, Chair of the Board; Kristy Ronco, Vice President, Sales; Laura
      Short, Vice President, Sales; Karen Strelau, Executive Vice President Sales and Marketing.


HDMA 2011 Business Leadership Conference – Phoenix, Arizona (June 6-7, 2011):

a.    Actavis: Michael Baker, Executive Vice President, Trade Sales and Development; John
      Shane, Director, Trade Relations;

b.    Amneal: Thomas Balog; Jim Luce, Executive Vice President, Sales and Marketing;
      Stephen Rutledge, Vice President of Sales

c.    Apotex: Beth Hamilton, Director, National Sales; James Van Liesbout, Vice President
      Retail Sales; Jeff Watson, Chief Commercial Officer;

d.    Dr. Reddy’s: John Adams, Vice President, Sales and Marketing, North America Generics;
      Jake Austin, Regional Account Manager; Jeff Burd, Sr. Director, Generics Rx Marketing,
      North America; Venkata Jayanti, Associate Director, Rx Generics; Tom McMullen,
      Director, National Accounts; Katherine Neely, Associate Director, Generics Rx
      Marketing, North America; Robert Rodowicz, Director, National Accounts; Cindy
      Stevens, Senior Director of National Accounts; Tricia Wetzel, Senior Director, National
      Accounts;

e.    Fougera: Kian Kazemi, Senior Vice President, Sales; Christopher Bihari, National
      Accounts Executive; David Klaum, Senior Vice President and General Manager;

f.    Greenstone: Lori LaMattina, Sales Operations Manager; Jill K. Nailor, Senior Director of
      Sales and National Accounts; Robert Sanderson, National Account Director; Robin
      Strzeminski, National Account Director; Kevin Valade, National Account Director;
      Vristine Versichele, National Acount Director; Gregory Williams, National Account
      Director;

g.    Lannett: Richard Matchett, National Account Manager; Kevin Smith, Vice President,
      Sales & Marketing;

h.    Mylan: Danielle Barill, Key Account Manager; Edgar Escoto, Director, National
      Accounts; Jonathan Kerr, Vice President, Sales; Stephen Krinke, National Account


                                              8
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 10 of 74




      Manager; James Nesta, Director, National Accounts; Stephen Stone, Director, National
      Accounts; Thomass Theiss, National Accounts Manager, Trade Relations; Gary Tighe,
      Director, Industry Relations; Ashley Vitale, Project Manager, Sales & Marketing;

i.    Par: Michael Altamuro, Commercial Operations & Marketing; Renee Kenney, Senior
      Advisor, Generic Sales; Rich Franchi, Vice President, Sales; Rich Franchi, VP, National
      Accounts (DAVA); Justin McManus, Regional Account Manager (DAVA); Rick Pallokat,
      Senior Vice President (DAVA); Sandra Bayer, National Accounts Manager; Robert
      Enserro, Manager, Trade Relations and National Accounts;

j.    Sandoz: Steven Greenstein, Director, National Accounts; Armando Kellum, Director,
      Contracts & Pricing; Paul Krauthauser, Director, National Accounts; Della Lubke,
      Director, National Accounts; Christopher Neurohr, Director, National Accounts; Rich
      Tremonte, Vice President, Sales & Marketing;

k.    Sun: Susan Knoblauch, Sales Manager; Anand Shah, Sr. Manager, Sales Operations;
      Steven Smith, Corporate Account Manager;

l.    Teva: Theresa Coward, Senior Director of National Sales; Jonathan Kafer, Vice President,
      Sales and Marketing; Robert Cunard, Vice President, Sales; John Denman, SVP, Sales &
      Marketing; Andrew Boyer, Senior Vice President, Generic Sales and Marketing; Kevin
      Green; National Account Manager; Jeffrey Herzfeld, Senior Vice President, Commercial
      Operations and America Strategy; Jeff McClard, Director, National Accounts; Jessica
      Peters, National Account Manager; Allan Slavsky, Vice President, Sales;

m.    VersaPharm: Stephen McCune, Chief Sales and Marketing Officer; Grace Wilks,
      Manager, Pricing, Contracts, Government and National Accounts; and

n.    Zydus: Kristy ·Ronco, Director, National Accounts and Customer Marketing; Laura
      Short, Director, National Accounts and Customer Strategy; Karen Strelau, Vice President,
      Sales.


NACDS 2011 Pharmacy & Technology Meeting – Boston, Massachusetts (August 27-30, 2011):

a.    Actavis: Andrew Boyer, EVP, Commercial Operations; Sigurdur Olafsson, Chief
      Executive Officer; Michael Reed, Executive Director, Trade Relations; Paul Reed, Senior
      Director, Trade Sales and Operations; John Shane, Director, Trade Relations; Allan
      Slavsky, Sales Consultant; Napoleon Clark, Vice President, Marketing; Lisa Fiveash,
      National Account Representative; Anthony Giannone, Executive Director Sales; Maureen
      Meehan, Director, National Accounts; Diane Miranda, Vice President, Distribution
      Services and Generic Marketing; Toni Picone, Marketing Manager; Vince Rinaudo,
      Director, National Accounts; Gary Salter, Director, National Accounts; David Schmidt,
      Director, National Accounts; Ara Aprahamian, Vice President, Sales & Marketing; Thad
      Demos, National Accounts Manager; Michael Dorsey, Director, National Accounts;
      Jinping McCormick, VP, Rx Sales & Marketing, Generics, US; Lisa Pehlke, Director,


                                             9
        Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 11 of 74




     Corporate Accounts; Michael Perfetto, Chief Commercial Officer Generic RX/OTC, US
     and Canada;

b.   Apotex: Tom Axner, National Sales Director, Distribution; Tim Berry, Tim, National
     Account Manager; Buddy Bertucci, Vice President, Institutional Sales; Sam Boulton,
     Director, National Accounts; Jeff Watson, President & COO; Beth Hamilton, Vice
     President, Generic Product Sales; Gwen Copeland, Manager, National Accounts; John
     Crawford, National Account Director; Niki Hinman-Smock, National Account Manager;
     Tina Kaus, National Account Director; Karen Rice, Marketing Manager; Bob Simmons,
     National Account Director; James Van Lieshout, Vice President, Trade and Industry
     Relations;

c.   Aurobindo: Corrine Hogan, VP Sales & Marketing; Scott White, President; Stuart Blake,
     Director, National Accounts; Patricia O'Malley, Director, Sales & Marketing Operations;
     Geoff Rouse, Director of Sales;

d.   Dr. Reddy’s: Amit Patel, Senior Vice President & Head, North American Generics; John
     Adams, SVP, Commercial Operations; Jeff Burd, SVP, Commercial Operations; Jake
     Austin, VP, US Sales; Nimish Muzumdar, Director of Marketing; Katherine Neely,
     Associate Director Rx Generics; Katherine Neely, Associate Director Rx Generics; Robert
     Rodowiz, Director, Institutional Sales & Marketing; Hillary Steele, Associate Director,
     Marketing Communications; Cindy Steven, Director, National Accounts; Tricia Weitzel,
     Senior Director, National Accounts, Rx Mid-West;

e.   Fougera: Kian Kazemi, Senior Vice President, Sales; Anthony Thomassey, Director,
     National Accounts; Christopher Bihari, National Sales Director; Stephen Haag; National
     Accounts Executive; Brian Markison, CEO; Jeff Wasserstein, Senior Vice President
     Business Development;

f.   Glenmark: Paul Dutra, Executive Vice President; Jessica Cangemi, Director, Sales and
     Marketing; Jeff Johnson, Director, Sales and Marketing; David Irwin, Director, Sales;
     Stephanie Picca, Manager, Sales and Marketing; Teny Coughlin, Executive Vice President
     and Chief Operating Officer;

g.   G&W Laboratories: Erika Vogel-Baylor, Vice President, Sales & Marketing; Kurt
     Orlofski, CEO; Thomas Faig, National Account Manager; James Grauso, EVP, N.A.
     Commercial Operation; Joel Zaklin, Vice President, Sales and Marketing;

h.   Heritage: Jeffrey Glazer, Chair & CEO; Jason Malek, President; Matt Edelson, Senior
     Director of Sales; Anne Sather, National Account Manager; Neal O’Mara, National
     Account Manager; Chip McCorkle, Director, National Accounts; Neal O’Mara, National
     Accounts Manager;

i.   Lannett: Tracy DiValero, National Account Manager; Rich Matchett, Director, Sales;
     Jolene McGalliard, National Account Manager; Dwight Nix, Director, National Accounts;
     Kevin Smith, Vice President, Sales & Marketing;



                                           10
        Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 12 of 74




j.   Mylan: Robert Potter, Head of Global Sales Excellence; Anthony Mauro, Chief
     Commercial Officer; Danielle Barill, Key Account Manager, J. Mark Bover, Senior
     Director, Pricing & Contracts; Edgar Escoto, Director, National Accounts; Jon Kerr,
     Director National Sales; Kevin McElfresh, Executive Director, National Accounts; Sean
     Reilly, National Account Manager; Gary Tigh, Director National Accounts; Dave
     Workman, Vice President, Strategic Pricing and Contracts;

k.   Par: Paul Campanelli, President & CEO (Endo); Michael Altamuro, Commercial
     Operations & Marketing; Renee Kenney, Senior Advisor, Generic Sales; Michael Burton,
     Vice President, National Accounts; Rick Guillony, Vice President, National Accounts; Jon
     Holden, Vice President, Sales; Karen O'Connor, Vice President, National Accounts;
     Sandra Bayer, Sr. Director, National Accounts (Qualitest); James Burnett, National
     Accounts Manager (Qualitest); Gary Larson, National Accounts Manager (Qualitest); Lori
     Minnihan, Associate Director, Trade Pricing Operations (Qualitest); Charles Propst, Vice
     President (Qualitest); Warren Pefley, VP, Sales & Marketing (Qualitest);

l.   Perrigo: Sharon Kochan, Executive Vice President & GM Perrigo Pharmaceuticals; John
     Wesolowski, Executive Vice President, President Rx; H. James Booydegraaft: Associate
     Director, Marketing; Andrea Felix, National Account Executive; Chris Owens, Customer
     Business Manager; Tony Polman, National Account Manager; Anthony Schott, National
     Account Mnaager, Retail; Shelly Snyder, National Account Manager;

m.   Sandoz: Don DeGolyer, Chief Executive Officer & Board Director; Jeff George, CEO;
     Steven Greenstein, Director, Key Customers; Armando Kellum, Vice President, Sales &
     Marketing; Paul Krauthauser, Senior Vice President, Commercial Operations; Della
     Lubke, Director, National Accounts;

n.   Sun: Wayne Fallis, Director, National Accounts; Thomas Versosky, President; Donna
     Hughes, National Account Manager;

o.   Taro: Mitchell Bashinsky, Business Development; Jim Josway, Vice President, Rx Sales;
     Bill Seiden, Senior Vice President, U.S. Sales & Marketing; Scott Brick, Manager,
     National Accounts; Howard Marcus, VP Sales & Marketing; Brant Schofield, Vice
     President, Sales & Marketing;

p.   Teva: Theresa Coward, Senior Director Sales & Trade Relations; Maureen Cavanaugh,
     Chief Operating Officer, North America Generics; Danen Alkins, Vice President, Pricing
     & Contracts; Timothy Crew, SVP North American Generics; Robert Cunard, VP Sales;
     John Denman, SVP, Sales & Marketing; Christine Baeder; SVP Customer and Marketing
     Operations; Kevin Green, Associate Vice President, National Accounts; Teri Mauro
     Sherman, Director, National Accounts; Jessica Peters, Director, Trade Operations; Dave
     Rekenthaler, VP Sales;

q.   West-Ward: Jason Grenfell-Gardner, Senior Vice President, Sales & Marketing; Luis
     Velez, Senior Director of Sales; Mark Ritchey, Vice President, Sales; Paul Markowitz,




                                            11
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 13 of 74




      Director, National Accounts; Tareq Darwazeh, National Account Senior Manager; Spiro
      Gavaris, Vice President, Sales and Marketing; and

r.    Zydus: Joseph Renner, Chair of the Board; Kristy Ronco, Vice President, Sales; Jack
      Bleau, Director of Trade; Michael Keenley, President; Ganesh Nayak, Chief Operating
      Officer & Executive Director; Sharvil Patel, Managing Director; Elizabeth Purcell, Sr.
      Director, Marketing and Portfolio Management; Lisa Ribando, Senior Contact Manager;
      Kristy Ronco, Vice President, Sales; Laura Short, Vice President, Sales; Karen Strelau,
      Executive Vice President Sales and Marketing.


ECRM EPPS Retail Pharmacy Conference – Atlanta, Georgia (January 29-February 1, 2012):

a.    Actavis;
b.    Akorn;
c.    Amneal;
d.    Apotex;
e.    Ascend;
f.    Aurobindo;
g.    Breckenridge;
h.    Camber;
i.    Dr. Reddy’s;
j.    Epic;
k.    Fougera;
l.    Greenstone;
m.    Heritage;
n.    Hi-Tech;
o.    Impax;
p.    Lupin;
q.    Mallinckrodt;
r.    Par/Endo;
s.    Perrigo;
t.    Sandoz;
u.    Sun;
v.    Taro;
w.    Teva;
x.    Upsher-Smith;
y.    West-Ward;
z.    Wockhardt; and
aa.   Zydus.




                                            12
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 14 of 74




GPhA Annual Meeting – Orlando, Florida (February 22-24, 2012):

a.    Mylan/UDL;
b.    Par/Endo;
c.    Sandoz; and
d.    Teva.


NACDS Annual Meeting – Palm Beach, Florida (April 24-27, 2012):

a.    Actavis: Andrew Boyer, EVP, Commercial Operations; Sigurdur Olafsson, Chief
      Executive Officer; Michael Reed, Executive Director, Trade Relations; Paul Reed, Senior
      Director, Trade Sales and Operations; John Shane, Director, Trade Relations; Allan
      Slavsky, Sales Consultant; Michael Perfetto, Chief Commercial Officer Generic RX/OTC,
      US and Canada; Paul Bisaro, President and Chief Executive Officer; Robert Stewart,
      President and CEO;

b.    Akorn/Hi-Tech;

c.    Alvogen;

d.    Amneal;

e.    Apotex: Buddy Bertucci, Vice President, Institutional Sales; Sam Boulton, Director,
      National Accounts; Jeff Watson, President & COO; Beth Hamilton, Vice President,
      Generic Product Sales; James Van Lieshout, Vice President, Trade and Industry Relations;
      Peter Hardwick, Chief Commercial Officer; Lyndon Johnson, SVP, Sales & Marketing;

f.    Aurobindo: Robert Cunard, CEO; James Grauso, EVP, N.A. Commercial Operations;

g.    Dr. Reddy’s: Amit Patel, Senior Vice President & Head, North American Generics; John
      Adams, SVP, Commercial Operations; Jeff Burd, SVP, Commercial Operations; Abhijit
      Murkerjee, President, Global Generics;

h.    Fougera: Kian Kazemi, Senior Vice President, Sales; Anthony Thomassey, Director,
      National Accounts; Christopher Bihari, National Sales Director; Brian Markison, CEO;
      Jeff Wasserstein, Senior Vice President Business Development; Jeff Bailey, Chief
      Operating Officer;

i.    G&W Laboratories: Erika Vogel-Baylor, Vice President, Sales & Marketing; Kurt
      Orlofski, CEO;

j.    Glenmark: Paul Dutra, Executive Vice President;

k.    Greenstone;



                                             13
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 15 of 74




l.    Heritage;

m.    Impax: Doug Boothe, President Generics Division;

n.    Lupin;

o.    Mallinckrodt;

p.    Mylan/UDL: Robert Potter, Head of Global Sales Excellence; Anthony Mauro, Chief
      Commercial Office; Joseph Duda, Director, Pricing and Contracts; Matt Erick, President,
      Mylan North America & Brazil;

q.    Par/Endo: Paul Campanelli, President & CEO (Endo); Michael Altamuro, Commercial
      Operations & Marketing; Renee Kenney, Senior Advisor, Generic Sales; Thomas
      Haughey, President;

r.    Perrigo: Sharon Kochan, Executive Vice President & GM Perrigo Pharmaceuticals; John
      Wesolowski, Executive Vice President, President Rx; Joseph Papa, Chair and CEO; Jim
      Tomshack, Senior Vice President, Sales; Philip Wilis, Innovation and Marketing Strategy;

s.    Sandoz: Don DeGolyer, Chief Executive Officer & Board Director; Jeff George, CEO;
      Armando Kellum, Vice President, Sales & Marketing;

t.    Sun;

u.    Taro: Mitchell Bashinsky, Business Development ; Jim Josway, Vice President, Rx Sales;
      Bill Seiden, Senior Vice President, U.S. Sales & Marketing; Jim Kedrowski, Interim Chief
      Executive Officer; Russell Mainman, Director, Generic Business Unit;

v.    Teva: Theresa Coward, Senior Director Sales & Trade Relations; Maureen Cavanaugh,
      Chief Operating Officer, North America Generics; Danen Alkins, Vice President, Pricing
      & Contracts; Timothy Crew, SVP North American Generics; John Denman, SVP, Sales &
      Marketing; Christine Baeder; SVP Customer and Marketing Operations; Jonathan Kafer,
      EVP, Sales & Marketing; Jeremy Levin, President & CEO; William Marth, President &
      CEO North America and Europe, Heritage Pharma Holdings; Michael Sine, Sr. Director,
      Corporate Account Group;

w.    Versapharm;

x.    Zydus: Joseph Renner, Chair of the Board; Kristy Ronco, Vice President, Sales; Laura
      Short, Vice President, Sales; Karen Strelau, Executive Vice President Sales and Marketing.


HDMA 2012 Business Leadership Conference – San Antonio, Texas (June 13, 2012):

a.    Actavis: Michael Baker, Executive Vice President, Trade Sales and Development
      (Allergan); John Shane, Director, Trade Relations (Allergan); Jack Ericsson, Senior
      Regional Manager (Allergan); Michael Reed, Director, National Trade Accounts


                                             14
        Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 16 of 74




     (Allergan); Paul Reed, Senior Director, Trade Sales (Allergan); Carrie Wetzel, National
     Account Manager (Allergan);

b.   Amneal: Chip Austin, Mid Atlantic District Manager; Thomas Balog, Trade Consultant;
     Jim Luce, Executive Vice President, Sales and Marketing Stephen Rutledge; Vice
     President of Sales

c.   Apotex: Beth Hamilton, Director, National Sales; James Van Liesbout, Vice President
     Retail Sales; Jeff Watson, President;

d.   Aurobindo: Corrine Hogan, VP Sales & Marketing; Scott White, President;

e.   Dr. Reddy’s: John Adams, Vice President, Sales and Marketing, North America
     Generics; Jake Austin, Regional Sales Manager; Katherine Neely, Associate Director,
     Generics Rx Marketing, North America; Amanda Rebnicky, Associate Director,
     Marketing; Robert Rodowicz, Director, National Accounts; Cindy Stevens, Senior
     Director of National Accounts; Tricia Wetzel, Senior Director, National Accounts;

f.   Fougera: Kian Kazemi, Senior Vice President, Sales; Christopher Bihari, National
     Accounts Executive; David Klamn, Senior Vice President and General Manager; Walter
     Kaczmarek, Vice President, National Accounts and Managed Markets;

g.   Greenstone: Lori LaMattina, Sales Operations Manager; Jull K. Nailor, Senior Director,
     Sales and National Accounts; Robin Strzeminski, National Account Director; Kevin
     Valade, National Account Director; Gregory Williams, National Account Manager

h.   Heritage: Jason Malek, President; Matt Edelson, Senior Director of Sales; Anne Sather,
     National Account Manager; Neal O'Mara, National Account Manager;

i.   Lannett: Kevin Smith, Vice President, Sales & Marketing; Lauren Carotenuto; Justin
     McManus, National Account Manager; Tracy Sullivan, National Account Manager;

j.   Mylan/UDL: Janet Bell, Key Accounts Manager; Edgar Escoto, Director, National
     Accounts; Charesse Forbes, Manager, Market Access Strategy; Stephen Krinke, National
     Account Manager; Kevin McElfresh, Executive Director, National Accounts; James Nesta,
     Director, National Accounts; Justin Punkett, Director, Trade Relations; Sean Reilly, Key
     Account Manager; Stephen Stone, Director, National Accounts; Thomas Theiss, Director,
     Trade Relations; Gary Tighe, Director, National Account; Lance Wyatt, Director, National
     Accounts;

k.   Par/Endo: Sandra Bayer, National Accounts Manager;

l.   Sandoz: Steven Greenstein, Director, National Accounts; Paul Krauthauser, Director,
     National Accounts; Della Lubke, Director, National Accounts; Christopher Neurohr,
     Director, National Accounts;

m.   Sun: Susan Knoblauch, Sales Manager; Anand Shah, Sr. Manager, Sales Operations;
     Steven Smith, Director of Sales;


                                            15
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 17 of 74




n.    Teva: Theresa Coward, Senior Director of National Sales; Andrew Boyer, Senior Vice
      President, Generic Sales and Marketing; Christopher Doerr, Associate Director, Trade
      Operations; Kevin Green; National Account Manager; Jeff McClard, Director, National
      Accounts; Jessica Peters, National Account Manager; David Rekenthaier, Director,
      National Accounts; Richard Rogerson, Director, Pricing; Teri Mauro Sherman, Director,
      National Accounts; Allan Slavsky, Vice President, Sales;

o.    Valeant: Asha Soto, Vice President, Trade Relations & Customer Operations; Cheryl
      Volker, Senior Manager, Customer Service;

p.    VersPharm: Stephen M. McCune, Chief Sales and Marketig Officer; Grace Wilks,
      Manager, Pricing, Contracts, Government and National Accounts

q.    West-Ward: Mark Boudreau, Executive Director of National Sales; John Kline, National
      Account Director; Joseph Ruhmel, National Account Director; Steven Snyder, National
      Account Director; and

r.    Zydus: Kristy Ronco, Director, National Accounts and Customer Marketing; Laura
      Short, Director, Associate Vice President, National Account s and Customer Strategies;
      Karen Strelau, Vice President, Sales.


NACDS 2012 Pharmacy and Technology Conference – Denver, Colorado (August 25-28, 2012):

a.    Actavis: Andrew Boyer, EVP, Commercial Operations Michael Reed, Executive Director,
      Trade Relations; Paul Reed, Senior Director, Trade Sales and Operations; John Shane,
      Director, Trade Relations; Allan Slavsky, Sales Consultant; Michael Perfetto, Chief
      Commercial Officer Generic RX/OTC, US and Canada; Napoleon Clar, VP, Marketing;
      John Elliot, Manager, Marketing; Lisa Fiveash, National Account Representative; Anthony
      Giannone, Executive Director, Sales; Maureen Meehan, Director, National Accounts; Toni
      Picone, Marketing Manager; Vince Rinaudo, Director, National Accounts; David Schmidt,
      Director, National Accounts; Michael Baker, Executive Vice President, Trade Sales and
      Development; Ara Aprahamian, Vice President, Sales & Marketing; Steve Cohen, Vice
      President, National Accounts; Michael Dorsey, Director, National Accounts; Jinping
      McCormick, VP, Rx Sales & Marketing , Generics, US; Lisa Pehlke, Director, Corporate
      Accounts;

b.    Apotex: Buddy Bertucci, Vice President, Institutional Sales; Sam Boulton, Director,
      National Accounts; Beth Hamilton, Vice President, Generic Product Sales; James Van
      Lieshout, Vice President, Trade and Industry Relations; Tom Axner, National Sales
      Director, Distribution; Tim Berry, National Account Manager; Gwen Copeland, Manager,
      National Accounts; John Crawford, National Account Director; Tina Kaus, National
      Account Director; Bob Sinunons, National Account Director; Debbie Veira, National
      Account Manager; Pat Walden, Senior Marketing Manager;

c.    Aurobindo: Robert Cunard, CEO; James Grauso, EVP, N.A. Commercial Operations;
      Stuart Blake, Direcor, National Accounts; Geoff Rouse, Director of Sales;


                                            16
        Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 18 of 74




d.   Dr. Reddy’s: Jake Austin, VP, US Sales; Nimish Muzumdar, Director of Marketing;
     Katherine Neely, Associate Director Rx Generics; Amanda Rebricky, Associate Director,
     Marketing; Hillary Steele, Associate Director, Marketing Communications; Cindy
     Stevens, Director, National Accounts; Tricia Wetzel, Senior Director, National Accounts,
     Rx Mid-West; John Adams, SVP, Commercial Operations; Jeff Burd, SVP, Commercial
     Operations;

e.   Fougera: Kian Kazemi, Senior Vice President, Sales; Anthony Thomassey, Director,
     National Accounts; Christopher Bihari, National Sales Director; Ilene Russo, Product
     Manager;

f.   Glenmark: Paul Dutra, Executive Vice President; Mitchell Blashinsky, Business
     Development; Jessica Cangemi, Director, Sales & Marketing; Terry Coughlin, EVP and
     COO; David Irwin, Director of Sales; Lyndon Johnson, Director, Sales & Marketing;
     Jolene McGalliard, National Account Manager;

g.   Heritage: Robert Glazer, Chair & CEO; Jason Malek, President; Matt Edelson, Senior
     Director of Sales; Anne Sather, National Account Manager; Neal O'Mara, National
     Account Manager; Gina Gramuglia, National Account Manager;

h.   Impax: Doug Boothe, President Generics Division;

i.   Lannett: Arthur Bedrosian, President and Chief Executive Officer; Tracy DiValero,
     National Account Manager; Dwight Nix, Director, National Accounts; Kevin Smith, Vice
     President, Sales & Marketing; Laura Carotenuto, National Accounts Representative; Justin
     McManus, Senior Director, Sales & Business Development;

j.   Mylan: Robert Potter, Head of Global Sales Excellence; Joseph Duda, Director, Pricing
     and Contracts; Matt Erick, President, Mylan North America & Brazil; Mike Aigner,
     Director, National Accounts; John Barannick, Director, Trade Relations; Matt Cestra,
     Senior Director, Marketing; Rosalind Davis, Senior Manager, Contracts; Edgar Escoto,
     Director, National Accounts; Kevin McElfresh, Executive Director, National Accounts;
     Rob O'Neal, Head of Global Commercial Excellence & Incentive Comp; Sean Reilly,
     National Account Manager; Gary Tighe, Director National Accounts; Lance Wyatt,
     Director, National Accounts;

k.   Par: Paul Campanelli, President & CEO (Endo); Michael Altamuro, Commercial
     Operations & Marketing; Renee Kenney, Senior Advisor, Generic Sales; Michael Burton,
     Vice President, National Accounts; Rick Guillory, Vice President, National Accounts; Jon
     Holden, Vice President, Sales; Karen O'Connor, Vice President, National Accounts; Rich
     Franchi, VP, Sales (DAVA); Kim Rothofsky, Senior Director, Trade Relations (DAVA);
     Sandra Bayer, Sr. Director, National Accounts (Qualitest); James Burnett, National
     Accounts Manager (Qualitest); Lori Minnihan, Associate Director, Trade Pricing
     Operations (Qualitest); Charles Propst, Vice President (Qualitest); Warren Pefley, VP,
     Sales & Marketing (Qualitest); Kelly Bachmeier, Director, National Accounts (Qualitest);



                                            17
        Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 19 of 74




     Walter Busbee, Director of National Accounts (Qualitest); Spike Pannell, National
     Account Manager (Qualitest);

l.   Perrigo: John Wesolowski, Executive Vice President, President Rx; H. James
     Booydegraaff, Associate Director, Marketing; Andrea Felix, National Account Executive;
     Ori Gutwerg, National Account Executive; Katie McCormack, National Account Manager;
     Tony Pelman, National Account Manager; Shelly Snyder, National Account Manager;

m.   Sandoz: Armando Kellum, Vice President, Sales & Marketing; Steven Greenstein,
     Director, Key Customers; Della Lubke, Director, National Accounts; Chris Neurolu,
     Director, National Accounts;

n.   Sun: Wayne Fallis, Director, National Accounts; Thomas Versosky, President; Susan
     Knoblauch, Synior Manager, Sales; Grace Shen, VP, Marketing; Steven Smith, Sr. Director
     of Sales;

o.   Taro: Jim Josway, Vice President, Rx Sales; Bill Seiden, Senior Vice President, U.S. Sales
     & Marketing; Scott Brick, Manager, National Accounts; Sheila Curran, Vice President,
     Sales Operations; Howard Marcus, VP Sales & Marketing; Doug Statler, Sr. Director/Head
     of Sales;

p.   Teva: Theresa Coward, Senior Director Sales & Trade Relations; Maureen Cavanaugh,
     Chief Operating Officer, North America Generics; Darren Alkins, Vice President, Pricing
     & Contracts; Timothy Crew, SVP North American Generics; John Demnan, VP Sales &
     Marketing; Christine Baeder; SVP Customer and Marketing Operations; Christopher
     Doen-, Vice President, Trade Relations; Kevin Galownia, Senior Director, Pricing; Scott
     Goldy, Director, National Accounts; Kevin Green, Associate Vice President, National
     Accounts; Jennifer Guzman, Director, Marketing, Health Systems; Teri Moura Sherman,
     Director, National Accounts; Jessica Peters, Director, Trade Operations; Dave
     Rekenthaler, VP Sales;

q.   West-Ward: Jason Grenfell-Gardner, Senior Vice President, Sales & Marketing; Luis
     Velez, Senior Director of Sales; Mark Ritchey, Vice President, Sales; Paul Markowitz,
     Director, National Accounts; Ta.reg Darwazeh, National Account Senior Manager; Spiro
     Gavaris, Vice President, Sales and Marketing; Brittany Cummins, Territory Sales
     Representative; Brian Hoffmann, VP Business Development; and

r.   Zydus: Joseph Renner, Chair of the Board; Kristy Ronco, Vice President, Sales; Jack
     Bleau, Director of Trade; Michael Keenley, President; Patricia Kwilos, VP of Marketing;
     Ganesh Nayak, Chief Operating Officer & Executive Director; Sharvil Patel, Managing
     Director; Laura Short, Vice President, Sales; Karen Strelau, Executive Vice President Sales
     and Marketing.




                                             18
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 20 of 74




GPhA 2012 Technical Conference – Bethesda, Maryland (October 1-3, 2012):

a.    Actavis: Joyce DelGaudio, Executive Director, Regulatory Affairs;
b.    Akorn;
c.    Amneal;
d.    Apotex: Bruce Clark, Senior Vice President, Scientific and Regulatory Affairs;
e.    Ascend;
f.    Aurobindo;
g.    Breckenridge;
h.    Dr. Reddy’s: Nick Cappuccino, Vice-President and Head of Global Quality;
i.    Fougera;
j.    Glenmark;
k.    Heritage;
l.    Impax: Marcy Macdonald, Vice President Regulatory Affairs;
m.    Lannett;
n.    Lupin;
o.    Mallinckrodt;
p.    Mylan: Marcie McClintic, Vice President and General Counsel;
q.    Par;
r.    Perrigo;
s.    Sandoz: Don DeGolyer, President;
t.    Strides;
u.    Sun;
v.    Taro;
w.    Teva: Allan Oberman, President and CEO;
x.    Upsher-Smith;
y.    Versapharm;
z.    Zydus.


HDMA 2012 Annual Board & Membership Meeting – (October 5, 2012):

a.    Amneal: Jim Luce, Executive Vice President, Sales and Marketing; Stephen Rutledge,
      Vice President of Sales;

b.    Mylan: Robert Potter, Executive President, Sales & Channel Development; Joseph Duda,
      Vice President, Sales Operation; James Nesta, Executive Director, National Accounts;
      Robert O'Neil, Vice President Controller;

c.    Par: Scott Littlefield, National Account Director (Endo); and

d.    Teva: Christine Baeder, Senior Director, Customer Operations; Maureen Cavanaugh,
      Senior Vice President, Sales & Marketing; Theresa Coward, Senior Director of National
      Sales; and Christopher R. Doerr, Associate Director, Trade Operations.



                                             19
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 21 of 74




NACDS 2013 Regional Chain Conference – (February 3-5, 2013):

a.    Actavis: Michael Baker, Executive Vice President, Trade and Sales Department,
      Executive Vice President, Trade Sales and Development; Paul Reed, Senior Director,
      Trade Sales and Development; and

b.    Teva: Theresa Coward, Senior Director Sales and Trade Relations.


HDMA 2013 Specialty Pharmaceutical Supply Chain Issues & Trends Seminar – (Feb. 12-
13, 2013):

a.    Apotex;
b.    Lannett;
c.    Mylan;
d.    Sandoz; and
e.    Teva

GPhA Annual Meeting – Orlando, Florida (February 20-22, 2013):

a.    Actavis: Sigurdur Olafsson, President;
b.    Akorn;
c.    Alvogen;
d.    Amneal;
e.    Apotex;
f.    Ascend;
g.    Aurobindo;
h.    Breckenridge;
i.    Dr. Reddy’s;
j.    G&W Laboratories;
k.    Glenmark;
l.    Greenstone;
m.    Heritage;
n.    Impax;
o.    Lupin;
p.    Mallinckrodt;
q.    Mylan: Anthony Mauro, President;
r.    Par;
s.    Perrigo: Douglas Boothe, President of Generics Division; Judy Brown, Chief Financial
      Officer; Joseph Papa, Chairman and CEO; Richard Stec, Vice President of Global and
      Regulatory Affairs;
t.    Sandoz: Donald DeGolyer, President & CEO;
u.    Sun;
v.    Taro: Kim DiPadova; Kal Sundaram, CEO;
w.    Teligent (IGI Laboratories): Jason Grenfell-Gardner, President and CEO;
x.    Teva: Allan Oberman, President and CEO;


                                            20
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 22 of 74




y.    Versapharm;
z.    Wockhardt; and
aa.   Zydus.


ECRM Annual Retail Pharmacy Efficient Program Planning Session – (February 24-27,
2013):

a.    Actavis;
b.    Akorn;
c.    Amneal;
d.    Apotex;
e.    Ascend;
f.    Aurobindo;
g.    Breckenridge;
h.    Camber;
i.    Dr. Reddy’s;
j.    Epic;
k.    Fougera;
l.    Greenstone;
m.    Heritage;
n.    Hi-Tech;
o.    Impax;
p.    Lupin;
q.    Mallinckrodt;
r.    Par/Endo;
s.    Perrigo: Andrea Felix, National Account Executive; Katie McCormack, National
      Account Manager; Tonly Polman, National Account Executive;
t.    Sandoz;
u.    Sun;
v.    Taro: Doug Statler, Sr. Director/Head of Sales; Howard Marcus, VP Sales & Marketing;
      Scott Brick, Manager, National Accounts;
w.    Teligent: Jason Grenfell-Gardner, President and CEO; Shawn McMorrow, National
      Accounts Manager;
x.    Teva;
y.    Upsher-Smith;
z.    West-Ward;
aa.   Wockhardt; and
bb.   Zydus.




                                            21
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 23 of 74




HDMA 2013 Supply Chain Security Seminar – Wilmington, DE (May 14-15, 2013):

a.    Actavis;
b.    Apotex;
c.    Sandoz; and
d.    Teva.


NACDS 2013 Annual Meeting – Sands Expo Convention Center, Palm Beach, Florida (April
20-23, 2013):

a.    Actavis: Andrew Boyer, President and CEO, North America Generics; Sigurdur
      Olafsson, President, Global Generics Medicines; Robert Stewart, Chief Operating
      Officer; Michael Baker, Executive Vice President, Trade and Sales Department; Vivek
      Bachhawat, Vice President, Pacific; Paul Bisaro, Board Member; Jean-Guy Goulet,
      Regional President, Canada Generics; Michael Reed, Executive Director, Trade
      Relations; Paul Reed, Senior Director, Trade Sales and Development; John Shane,
      Director, Trade Relations; Allan Slavsky, Sales Consultant;

b.    Apotex: Corey Anquetil, Director Strategic Sales, North America; Buddy Bertucci,
      Vice President, Institutional Sales; Sam Boulton, Director, National Accounts;
      Lyndon Johnson, Senior Vice President, Sales and Marketing; Jeff Watson, President
      Global Generics; Beth Hamilton, Vice President, Marketing and Portfolio Strategy,
      Sales and Marketing; David Kohler, Vice President and General Manager; Peter
      Hardwick, Senior Vice President, Sales and Marketing, Canada; Eric Organ, Vice
      President, Commercial Operations;

c.    Amneal: Jim Luce, Executive Vice President, Sales & Marketing; Chirag Patel, Co-CEO
      & Chairman; Chintu Patel, CEO & Co-Chairman; Stephen Rutledge, Vice President,
      Sales;

d.    Aurobindo: Robert Cunard, CEO; James Grauso, Executive Vice President, North
      America Commercial Operations;

e.    Camber: Brett Barczak, Director, Corporate Accounts; Kon Ostaficiuk, President;

f.    Dr. Reddy’s: John Adams, Senior Vice President, Sales and Marketing; Jeff Burd,
      Vice President, Sales and Marketing; Gary Benedict, Executive Vice President;

g.    G&W Laboratories: Erika Baylor, Vice President, Sales and Marketing; Aaron
      Greenblatt, Chief Executive Officer; Kurt Orlofski, President & Chief Operating Officer;

h.    Glenmark: Jim Brown, Vice President, Sales; Mitchell Blashinsky, Vice President,
      Sales and Marketing; Paul Dutra, Executive Vice President;


                                             22
        Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 24 of 74




i.   Greenstone: James Cannon, General Manager; Greg Williams; Director, National
     Accounts;

j.   Impax: Doug Boothe, President Generics Division;

k.   Lupin: Dave Berthold, SVP, Generics; Vinita Gupta, CEO; Robert Hoffman, EVP, U.S.
     Generics; Paul McGarty, President;

l.   Mallinckrodt: Ginger Collier, Senior Director, Marketing; Walt Kaczmarek, Chief
     Operating Officer; Jane Williams, Vice President-Sales;

m.   Mylan: Joseph Duda, President; Robert Potter, Senior Vice President, National
     Accounts and Channel Development, Senior Vice President of National Accounts and
     Channel Development; Anthony Mauro, Chief Commercial Officer; James Nesta, Vice
     President of Sales; Jeffrey May, Vice President, North America Product Strategy;

n.   Par: Jon Holden, Vice President of Sales; Paul Campanelli, President; Michael
     Altamuro, Vice President Marketing and Business Analytics; Renee Kenney, Senior
     Advisor, Generic Sales; Scott Littlefield, Trade Director; Brent Bumpas, National
     Account Director, Trade;

o.   Perrigo: Scott Jamison, Executive Vice President and General Manager; Christopher
     Kapral, Senior Vice President, Consumer Healthcare Sales; Joseph Papa, Chairman
     and CEO; Christian Strong, Senior Vice President, Diabetes Care; Jim Tomshack,
     Senior Vice President, Sales; Mark Walin, Vice President, Consumer Healthcare Sales;
     John Wesolowski, Acting General Manager; Philip Willis, Innovation and Marketing
     Strategy;

p.   Sandoz: Don DeGolyer, CEO; Jeff George, Global Head of Sandoz; Richard
     Tremonte, Senior Vice President, Global Generic Pharmaceuticals; Samuele Butera,
     Vice President and Head, Biopharmaceuticals; Dave Picard, Vice President,
     Biosimilars and Injectables;

q.   Sun: GP Singh Sachdeva, President of Sun Pharmaceuticals, USA; Bill Everett,
     National Trade Account Manager;

r.   Taro: Jim Kedrowski, Interim CEO; Ara Aprahamian, Vice President Sales and
     Marketing; Michael Perfetto, Chief Commercial Officer, Generics Rx OTC, US and
     Canada; Carlton Holmes, Vice President Marketing; Elizabeth Ivey, Vice President,
     Sales and Marketing;

s.   Teva: Jeremy Levin, President and CEO; Theresa Coward, Senior Director of Sales;
     David Rekenthaler, Vice President, Sales; Maureen Cavanaugh, Senior Vice President


                                          23
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 25 of 74




      and Chief Operating Officer, North America Generics; Allan Oberman, President and
      CEO Teva Americas Generics; Jonathan Kafer, Executive Vice President, Sales and
      Marketing; Barry Fishman, President and CEO, Teva Canada; Jeffrey Herzfeld, Senior
      Vice President US Specialty Medicines; David Marshall, Vice President of Operations;
      Michael Sine, Director, Corporate Account Group; Douglas Sommerville, Senior Vice
      President and General Manager, Teva Canada;

t.    Valeant: Thomas Allison, Senior Director of National Accounts; Eddie Andruss, Assoc.
      Director of National Accounts; Sultana Kazanas, National Account Manager;

u.    Versapharm: Stephen McCune, Chief Sales & Marketing Officer;

v.    Wockhardt: Michael Craney, President of Sales & Marketing; and

w.    Zydus: Michael Keenley, President; Joseph Renner, President and CEO; Kristy Ronco,
      Vice President, Sales; Laura Short, Vice President, Sales; Karen Strelau, Executive
      Vice President Sales and Marketing.


HDMA 2013 Business and Leadership Conference – Orlando, Florida (June 2-5, 2013):

a.    Actavis: Andrew Boyer, President and CEO, North America Generics, Marc Falkin, Vice
      President of Purchasing; Maureen Barrett, Director of National Accounts; Anthony
      Giannone, National Accounts Director;

b.    Akorn/Hi-Tech;

c.    Amneal: Marty Ross, Vice President, Sales Operations; Stephen Rutledge, Vice President
      Sales;

d.    Alvogen: William Hill, Vice President of Sales and Marketing;

e.    Apotex: Jeffrey Hampton, Vice President, Commercial Operations; Beth Hamilton,
      National Sales Director; James Van Lieshout, Vice President, Sales; David
      Rekenthaler, National Accounts Director; Jane Williams, Vice President Specialty
      Generic Sales;

f.    Aurobindo: Julie Faria, Senior Manager, Sales Operations and Contact Administration;

g.    Citron: Karen Strelau, Vice President, Sales; Laura Short, Associate Vice President,
      Sales;

h.    Dr. Reddy’s: Victor Borelli, Vice President and Head, National Accounts, North
      America Generics; Michael Burton, Director National Accounts, Health Systems; Joshua
      Hudgens, Director of Purchasing; Patricia Wetzel Senior Director, National Accounts;


                                            24
        Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 26 of 74




i.   Glenmark: Christopher Bihari, Director National Accounts;

j.   Greenstone: Lori LaMattina, Sales Marketing Manager; Jill K. Nailor, Senior Director,
     Sales and National Accounts; Robin Strzeminski, National Account Director; Kevin
     Valade, National Account Director; Gregory Williams, National Account Manager;

k.   Heritage: Neal O’Mara, National Accounts Manager; Anne Sather, National Account
     Manager;

l.   Impax: Gary Skalski (“Skalski”), Director of Sales; William Ball (“Ball”), Senior
     National Account Manager; Danny Darnell (“Darnell”), Senior National Account
     Manager; Todd Engle, Senior Director, Sales Operations;

m.   Lannett: Kevin Smith, Vice President of Sales; Grace Wilks, Director, Sales and
     Marketing; Tracy Sullivan, Director of National Accounts; Robert Foley, Marketing
     Manager;

n.   Lupin: Dave Berthold, VP, Sales, U.S. Generics; David Shirkey, National Accounts
     Manager; Lauren Walten, National Account Manager;

o.   Mallinkrodt: Steven Becker, National Account Director; Kian Kazemi, Director, Retail
     National Accounts – Specialty Generics; Jacob Longenecker, Product Manager, Specialty
     Generics; Jane Williams, Vice President, Sales – Specialty Generics;

p.   Mylan: Janet Bell, National Accounts Director; Joseph Duda, Vice President, North
     America Sales Operations and Customer Excellence; Edgar Escoto, National Accounts
     Director; Kevin McElfresh, Executive Director, National Accounts; James Nesta,
     Vice President of Sales; Robert O’Neill, Vice President; Sean Reilly, Key Account
     Manager; John Shane, Director of National Trade Accounts; Gary Tighe, National
     Accounts Director; Lance Wyatt, National Accounts Director; Michael Aigner, Director,
     National Accounts; John Baranick, Director, Trade Relations; Danielle Barill, Director,
     Sales Support and Customer Relations; Andrew Dobbs, Manager, Supplier Trade
     Relations; Richard Isaac, Senior Manager, Strategic Accounts; Christopher Neurohr,
     Director, National Accounts;

q.   Par: Jon Holden, Vice President of Sales; Sandra Bayer, National Accounts Manager;
     Peter Gargiulo, Director, National Accounts; Christopher Neurohr, Director, National
     Accounts; John Bullock, National Accounts Director;

r.   Sandoz: Alan Ryan, Associate Director, National Accounts; Dawn Doggett, National
     Trade Affairs Executive, Managed Markets;

s.   Sun: Scott Littlefield, Trade Director, National Account Director; Daniel Schober,
     Associate Vice President, Trade Sales; David Moody, CEO, Mutual; David
     Simoneaux, Marketing Coordinator, Mutual;


                                            25
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 27 of 74




t.    Teva: Theresa Coward, Senior Director, National Sales; Sal Cuomo, Trade Account
      Director; Jeffrey Herzfeld, Senior Vice President, Commercial Operations and America
      Strategy; Jessica Peters, National Accounts Manager; Teri Sherman, National Accounts
      Director; Christine Baeder, Senior Director Customer Operations; Maureen Barrett,
      Director, National Accounts; Andrew Boyer, Senior Vice President, Generic Sales and
      Marketing; Marc Falkin, Vice President, Purchasing; Christopher Doerr, Director Trade
      Relations;

u.    Valeant: Cheryl Volker, Senior Manager, Customer Service;

v.    VersaPharm: Tara Demianyk, Pricing, Contracs and Sales Analyst; Stephen M.
      McCune, Chief Sales and Marketing Officer

w.    West-Ward: Mark Boudreau, Executive Director of National Sales; Paul Kersten, Vice
      President, Sales and Marketing; Neal Gervais, National Account Director; John Kline,
      National Account Director; Joseph Ruhmel, National Account Director; Marik
      Soudreau, Executive Director, National Sales; Steven Snyder, National Account
      Director; and

x.    Zydus: Scott Goldy, Director, National Accounts; Kevin Green, National Accounts
      Manager; Marc Kikuchi, Senior Vice President, Global Generics; Phyllis Kidder, Senior
      Vice President, Global Generics; Kristy Ronco, Associate Vice President, National
      Accounts.


GPhA CMC Workshop – Bethesda, Maryland (June 4-5, 2013):

a.    Actavis;
b.    Apotex: Kiran Krishnan, Vice President, Regulatory Affairs;
c.    Breckenridge;
d.    Dr. Reddy’s: Nick Cappuccino, Vice-President and Head of Global Quality
e.    Fougera;
f.    G&W Laboratories;
g.    Glenmark;
h.    Heritage;
i.    Hi-Tech;
j.    Impax: Marcy Macdonald, Vice President Regulatory Affairs;
k.    Lannett;
l.    Morton Grove;
m.    Mylan;
n.    Par;
o.    Perrigo: Richard Stec, Vice President Global Regulatory Affairs;
p.    Sandoz: Alison Sherwood, Associate Director, Regulatory Affairs;
q.    Sun;
r.    Taro;
s.    Teva;


                                            26
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 28 of 74




t.    UDL (Mylan Institutional);
u.    Upsher-Smith; and,
v.    Zydus.


NACDS 2013 Total Store Expo – Sands Expo Convention Center, Las Vegas, Nevada (August
10-13, 2013):

a.    Actavis: Michael Baker, Executive Vice President, Trade and Sales Department;
      Andrew Boyer, President and CEO, North America Generics; Napolean Clark, Vice
      President of Marketing; Michael Dorsey, Director of National Accounts; Marc Falkin,
      Vice President of Purchasing; Anthony Giannone, National Accounts Director; Megan
      Gorman, Senior Marketing Manager; Maureen Meehan, Director of National
      Accounts; Cindy Stevens, Director of National Accounts; Nancy Baran, Director,
      Customer Relations; Kathleen Conlon, Director, Contract Administration; Lisa Fiveash,
      National Account Representative; Rob Hooper, Senior Marketing Manager; Richard
      Rogerson, Senior Director, New Products; Allan Slavsky, Sales Consultant; Michael
      Reed, Executive Director, Trade Relations; Paul Reed, Senior Director, Trade Sales and
      Development; John Shane, Director, Trade Relations; Michael Dorsey, Director,
      National Accounts;

b.    Akorn/Hi-Tech: John Sabat, Sr. VP of National Accounts; M. Tranter, National
      Accounts Manager, Sales and Marketing; Mick McCanna, Account Manager;

c.    Apotex: Tom Axner, National Sales Director, Distribution; Tim Berry, National
      Account Manager; Gwen Copeland, Manager, National Accounts; John Crawford,
      National Account Director; Sam Boulton, Director, National Accounts; Jeffrey
      Hampton, Senior Vice President and National Manager, US and Latin America; Niki
      Hinman Smock, National Account Manager; David Kohler, Vice President and General
      Manager; Chirag Patel, Marketing Director, National Accounts; Shannon Price, Senior
      Marketing Director; Bob Simmons, National Accounts Director; Debbie Veira,
      National Accounts Manager; Pat Walden, Senior Marketing Manager; Corey Anquetil,
      Director, Strategic Sales National Accounts; Beth Hamilton, Vice President, Marketing
      and Portfolio Strategy, Sales and Marketing; Tina Kaus, National Accounts Director;
      James Van Lieshout, Senior Director, Commercial Operations; Pat Walden, Senior
      Marketing Manager;

d.    Alvogen: Michael Franks, Regional Vice President, Sales; Todd Graverson, Regional
      Vice President, Sales; Jeffrey Rumler, Executive Vice President, Sales and Marketing;

e.    Amneal: Andy Cline, Account Executive; David Hardin, National Accounts Manager;
      Liz Koprowski, National Account Manager; Jim Luce, Executive Vice President, Sales &
      Marketing; Brown Massey, Director, Sales; June Parker, National Accounts Manager;
      Chintu Patel, CEO & Co-Chairman; Chirag Patel, Co-CEO & Chairman; Becky Reece,
      Event Coordinator; Shannon Rivero, Vice President, Pricing & Analytics; Stephen
      Rutledge, Vice President, Sales; Kammi Wilson, Marketing Manager;


                                            27
        Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 29 of 74




f.   Aurobindo: Stuart Blake, Director, National Accounts; Robert Cunard, CEO; Patrick
     Santangelo, Senior Director, Sales; Anthony Thomassey, Director National Accounts;

g.   Camber: Brett Barczak, Director, Corporate Accounts; Megan Becker, Marketing
     Manager; Chris D’India, National Acocunt Manager; Stu Messinger, Director of National
     Accounts; Kon Ostaficiuk, President; Dan Piergies, Director, Sales Operations, Laura
     Ricardo, Director of Corporate Accounts; Clayton Smith, Account Manager;

h.   Citron: Vimal Kavuru, CEO;

i.   Dr. Reddy’s: Chris Costa, Vice President of Sales; Victor Borelli, Vice President and
     Head, National Accounts, North America Generics; Jinping McCormick, Vice President
     Rx Marketing, US Generics; Nimish Muzumdar, Director of Marketing; Larry Knupp,
     Director of National Accounts; Gary Benedict, Executive Vice President; Umang
     Vohra, Executive Vice President and Head of North America Generics;

j.   Fougera;

k.   G&W Laboratories: Erika Baylor, Vice President, Sales & Marketing; Lauren Connolly,
     National Account Manager; Aaron Greenblatt, Chief Executive Officer; Kurt Orlofski,
     President & Chief Operating Officer; Michelle Sisco, Sales Analyst;

l.   Glenmark: Jim Brown, Vice President, Sales; Mitchell Blashinsky, Vice President,
     Sales and Marketing; Paul Dutra, Executive Vice President; Jessica Cangemi,
     Director, Sales and Marketing; Jeff Johnson, Director, Sales and Marketing; David
     Irwin, Director, Sales; Stephanie Picca, Manager, Sales and Marketing; Terry Coughlin,
     Executive Vice President and Chief Operating Officer;

m.   Greenstone: James Cannon, General Manager; Linda Hannemann; Lori Lamattina, Sales
     Operations Manager; Jill Nailor, Sr. Director Sales and National Accounts; Robin
     Strezeminski, National Account Director; Kevin Valade, National Account Director,
     Christine Versichele, Director of U.S. Generic Channel Strategies; Christopher Weller,
     Senior Manager, Marketing & Strategy; Greg Williams, Director, National Accounts;

n.   Heritage: Allen Dunehew, President and CEO; Matt Edelson, Senior Director of Sales;
     Jeffrey Glazer, CEO; Jason Malek, Senior Vice President; Neal O’Mara, National
     Accounts Manager; Anne Sather, National Account Manager; Gina Gramuglia,
     Commercial Operations;

o.   Impax: Chris Gerber, Director of Pricing and Contracts; Italo Pennella, Account
     Manager; Dan Rozmiarek, Account Manager;

p.   Lannett: Arthur Bedrosian, President and CEO; William Schreck, Chief Operating
     Officer; Justin McManus, Director, National Accounts; Kevin Smith, Vice President,




                                           28
        Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 30 of 74




     Sales and Marketing; Tracy Sullivan, National Accounts Manager; Lauren Carotenuto,
     National Accounts Representative; Michael Block, Business Development Manager;

q.   Lupin: Dave Berthold, SVP, Generics; Robert Hoffman, EVP, U.S. Generics; Paul
     McGarty, President; Steve Randazzo, SVP; David Shirkey, National Account Manager;
     Lauren Walten, National Account Manager;

r.   Mallinckrodt: Scott Parker, Director of Trade, Brand Pharmaceuticals; Steve Becker,
     Director of National Account; Lisa Cardetti, National Account Manager; Ginger Collier,
     Senior Director, Marketing; Joe Duarte, Director, Access Marketing; Walt Kaczmarek,
     Chief Operating Officer; Kian Kazemi, Vice President, Sales; Marc Montgomery,
     Director of Marketing; Bonnie New, National Account Manager; Pete Romer, National
     Account Manager; Kevin Vorderstrasse, Director Strategic Marketing; Jane Williams,
     Vice President-Sales;

s.   Mylan: James Nesta, Vice President of Sales; Michael Aigner, Director, National
     Accounts; Joseph Duda, President; Kevin McElfresh, Executive Director, National
     Accounts; Robert O’Neill, Vice President; Robert Potter, Senior Vice President, North
     America and Channel Development; Lance Wyatt, National Accounts Director; Matt
     Cestra, Senior Director Marketing; Rodney Emerson, Director, Pricing and Contracts;
     Edgar Escoto, National Accounts Director; Stephen Krinke, National Accounts
     Manager; Damon Pullman, West Regional Account Manager; Sean Reilly, Key
     Account Manager; John Baranick, Director, Trade Relations; Shane Bartolo, Senior
     Specialist, Sales Administration; Vive Bridges, Senior Director of Global Events;
     Martin Fletcher, Senior Director, Commercial Business and Purchasing; Ron Graybill,
     Vice President Managed Markets; Adrienne Helmick, Associate Product Manager,
     Marketing; Chad Holland, Vice President, Commercial Operations; Heather Paton, Vice
     President Sales; Bipan Singh, Director, Marketing; Tom Theiss, Director, Trade
     Relations; Christine Waller, Senior Manager, North America Communications;

t.   Par: Jon Holden, Vice President of Sales; Michael Altamuro, Vice President
     Marketing and Business Analytics; Renee Kenney, Senior Advisor, Generic Sales, Senior
     Advisor Generic Sales; Karen O’Connor, Vice President, National Accounts; Rick
     Guillory, Vice President of National Accounts; Gerald Burton, Vice President of
     National Accounts; Christine Caronna, Director National Accounts; Rich Franchi, Vice
     President, Sales; Kim Rothofsky, Senior Director, Trade Relations; Scott Littlefield,
     Trade Director; Brent Bumpas, National Account Director, Trade; Kevin O’Brien,
     Senior Director Payer Markets; Warren Pefley, Vice President, Sales and Marketing;
     Charles “Trey” Probst, Vice President; Kelly Bachmeier, Director, National Accounts;
     Sandra Bayer, Senior Director, National Accounts; James Burnett, National Accounts
     Manager; Walter Busbee, Director National Accounts; Lori Minnihan, Associate
     Director, Trade Pricing Operations; Spike Pannell, National Account Manager; Sandra
     Parker, Deputy Compliance Officer; Michael Reiney, Vice President, Purchasing; Jeremy
     Tatum, Director, Market Insights; Darren Hall, Director, National Accounts;




                                           29
        Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 31 of 74




u.   Perrigo: Christopher Kapral, Senior Vice President, Consumer Healthcare Sales;
     Christian Strong, Senior Vice President, Diabetes Care; Mark Walin, Vice President,
     Consumer Healthcare Sales; John Wesolowski, Acting General Manager; Philip
     Willis, Innovation and Marketing Strategy; Tom Cotter, Vice President, OTC
     Marketing; Andrea Felix, National Account Executive; Kara Goodnature, Marketing
     Manager; Ori Gutwarg, National Account Executive; Pete Haakenstad, National Account
     Manager; Larry Hudson, Animal Health; H. James Booydegraaff, Associate Director,
     Marketing; Andy Kjeelberg, Vice President, Consumer Healthcare Sales; John
     Klingenmeyer, Vice President, Consumer Healthcare Sales; Shelley Kocur, Senior
     Director, Service and Customer Supply Chains; Elizabeth Lowney, Strategic and
     Pipeline Plan Manager; Katie McCormack, National Account Manager; Richard
     McWilliams, Senior Vice President and General Manager; Kristine Milbocker, Trade
     Relations Planner; Troy Pelak, Vice President, Consumer Healthcare Sales; Tony
     Polman, National Account Executive; Neal Wilmore, Vice President Commercial
     Operations, Animal Health; Michael Yacullo, Vice President, Consumer Healthcare
     Sales; Tom Zimmerman, Vice President and General Manager;

v.   Sandoz: Peter Goldschmidt, President Sandoz US and Head North America; Armando
     Kellum, Vice President, Sales and Marketing; Paul Krauthauser, Senior Vice President,
     Sales and Marketing; Della Lubke, National Account Executive; Steven Greenstein,
     Director, Key Customers; Christopher Bihari, Director, Key Customers; Anuj Hasija,
     Executive Director, Key Customers;

w.   Sun: William Everett, National Trade Account Manager; Wayne Fallis, Director,
     National Accounts; Steven Goodman, Director Marketing, Generics; Susan Knoblauch,
     Senior Manager, Sales; GP Singh Sachdeva, President of Sun Pharmaceuticals, USA;
     Grace Shen, Vice President, Marketing; Steven Smith, Senior Director of Sales;
     Christopher Bihari, Director, Key Customers;

x.   Taro: Ara Aprahamian, Vice President, Sales and Marketing; Sheila Curran, Vice
     President, Sales Operations; Howard Marcus, Vice President Sales and Marketing;
     Michael Perfetto, Group Vice President and Chief Commercial Officer of the Generic
     Rx Business; Doug Statler, Senior Director, Head of Sales; Elizabeth Guerrero, Director,
     Corporate Accounts, Managed Care; Carlton Holmes, Vice President Marketing; Tim
     Kiernan, Director of Marketing Analytics;

y.   Teva: Theresa Coward, Senior Director of Sales; David Rekenthaler, Vice President,
     Sales; Maureen Cavanaugh, Senior Vice President and Chief Operating Officer North
     America Generics; Kevin Galowina, Head of Marketing Operations; Jessica Peters,
     Manager of Corporate Accounts; Allan Oberman, President and CEO Teva Americas
     Generics; Jennifer Chang, Director, Marketing; Scott Goldy, Director, National
     Accounts; Christine Baeder, Senior Vice President, Customer and Marketing
     Operations; Christopher Doerr, Senior Director, Trade Operations; Kevin Green,
     Associate Vice President, National Accounts; Jeffrey Herzfeld, Senior Vice President,
     US Specialty Medicines; Jonathan Kafer, Executive Vice President, Sales and Marketing;
     Kayla Kelnhofer, National Account Executive; Jennifer King, Director, New Product



                                            30
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 32 of 74




      Marketing; David Marshall, Vice President of Operations; Jerry Moore, Director, State
      Government Affairs; Teri Sherman, Director National Accounts; Jason Nagel,
      Associate Director; John Wodarczyk, Director, Customer Relations;

z.    Upsher-Smith;

aa.   Valeant: Thomas Allison, Senior Director of National Accounts; Eddie Andruss, Assoc.
      Director of National Accounts; Tricia Green, Senior Brand Manager; Jona Mancuso,
      Brand Manager; John Reed, Director, Marketing; Sultana Kazanas, National Account
      Manager;

bb.   Versapharm: Tara Davis, Pricing, Contracts & Sales Analyst; Jim Josway, Vice
      President, Sales; Stephen McCune, Chief Sales & Marketing Officer; Carl Merideth, Vice
      President, Marketing and Clinical Pharmacology;

cc.   West-Ward: Spiro Gavaris, Vice President of Sales and Marketing; Sam Goodman,
      Marketing Manager; Tareq Darwazeh, National Accounts Senior Manager; Paul
      Markowitz, Director, National Accounts; Ernesto Cividanes, Manager, Trade Relations;

dd.   Wockhardt: Karen Andrus, Director of Sales; Michael Craney, President of Sales and
      Marketing; Sunil Khera, President, The Americas, Japan and Emerging Markets; Kevin
      Knarr, VP of Sales and Marketing; Scott Koenig, VP of Sales and Marketing, Generics;
      Bob Watson, VP of National Accounts; and

ee.   Zydus: Michael Keenley, President; Joseph Renner, President and CEO; Kristy Ronco,
      Vice President, Sales; Laura Short, Vice President, Sales; Karen Strelau, Executive Vice
      President Sales and Marketing; Elizabeth Purcell, Senior Director, Marketing and
      Portfolio Management; Ganesh Nyak, Chief Operating Officer and Executive Director;
      Daniel Lukasiewicz, Senior Manager, Marketing Operations; Sharvil Patel, Deputy
      Managing Director.


HDMA 2013 Annual Board and Membership Meeting – White Sulphur Springs, West
Virginia (September 29 – October 2, 2013):

a.    Amneal: Jim Luce, Executive Vice President, Sales and Marketing; Stephen Rutledge,
      Vice President of Sales;

b.    Apotex: Beth Hamilton, Director, National Sales; Jeffrey Hampton, Vice President,
      Commercial Operations; James Van Lieshout, Vice President, Sales, Retail Division;
      Jeff Watson, President;

c.    Mylan: Joseph Duda, President; Anthony Mauro, Senior Vice President; Robert
      O’Neill, Vice President, Commercial Operations; Robert Potter, Senior Vice President,
      North America; Robert Tighe, CFO;



                                             31
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 33 of 74




d.    Teva: Robert Tighe, Chief Financial Officer, North America; Theresa Coward, Senior
      Director, National Sales; Christopher Doerr, Director, Trade Operations; David
      Rekenthaler, Vice President Sales, US Generics; Christine Baeder, Senior Director,
      Customer Operations; and

e.    Upsher-Smith.


HDMA 2013 Annual Board & Membership Meeting – White Sulphur Springs, WV (Sept. 29 -
Oct. 2, 2013)

a.    Apotex;
b.    Mylan;
c.    Teva; and
d.    Upsher-Smith.


GPhA 2013 Fall Technical Conference – Bethesda, Maryland (October 28-30, 2013):

a.    Actavis;
b.    Akorn;
c.    Alvogen;
d.    Amneal;
e.    Apotex: Kiran Krishnan Vice President, Regulatory Affairs;
f.    Aurobindo;
g.    Breckenridge;
h.    Dr. Reddy’s: Nick Cappuccino, Vice-President and Head of Global Quality;
i.    Fougera;
j.    Glenmark;
k.    Heritage;
l.    Hi-Tech;
m.    Impax: Marcy Macdonald, Vice President Regulatory Affairs;
n.    Lannett;
o.    Lupin;
p.    Mallinckrodt;
q.    Mylan: Dan Snider, Vice President Morgantown RD; Marcie McClintic, Vice President
      and Chief of Staff; Carmen Shepard, Senior VP, Global Policy and Regulatory;
r.    Par;
s.    Perrigo: Richard Stec, Vice President, Global Regulatory Affairs;
t.    Sandoz;
u.    Sun;
v.    Taro;
w.    Teligent (IGI Laboratories);
x.    Teva;


                                           32
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 34 of 74




y.    UDL (Mylan Institutional);
z.    Upsher-Smith;
aa.   Versapharm;
bb.   Wockhardt; and,
cc.   Zydus.


NACDS 2013 Foundation and Reception Dinner – New York, New York (December 1-3, 2013):

a.    Actavis: Andrew Boyer, President and CEO, North America Generics; Marc Falkin,
      Senior Vice President, Sales; Anthony Giannone, Executive Director, Sales; Paul Reed,
      Senior Director, Trade Sales and Development; Michael Reed, Executive Director, Trade
      Relations; John Shane, Director, Trade Relations;

b.    Apotex: Jeff Watson, President, Global Generics; Tim Berry, National Account
      Manager; Sam Boulton, Director of National Accounts; Jeffrey Hampton, Senior Vice
      President and General Manager, US and Latin America; Beth Hamilton, Vice
      President, Marketing and Portfolio Strategy, Sales and Marketing; James Van
      Lieshout, Senior Director, Commercial Operations;

c.    Mylan: Joseph Duda, President; Robert Potter, Senior Vice President North America
      National Accounts and Channel Development; Rob O’Neill, Head of Sales; Dave
      Workman, Vice President, Strategic Pricing and Contracts; James Nesta, Vice
      President of Sales;

d.    Perrigo: Christopher Kapral, Senior Vice President, Consumer Healthcare Sales;

e.    Sandoz: Peter Goldschmidt, President Sandoz US and Head North America; Armando
      Kellum, Vice President, Sales and Marketing; Kirko Kirkov, Executive Director, Key
      Customers; Dave Picard, Vice President, Biosimilars and Injectables;

f.    Teva: Theresa Coward, Senior Director of Sales; David Rekenthaler, Vice President,
      Sales; Maureen Cavanaugh, Senior Vice President and Chief Operating Officer, North
      America Generics; David Marshall, Vice President of Operations; and

g.    Upsher-Smith.


NACDS 2014 Regional Chain Conference – (Feb. 2-4, 2014):

a.    Actavis: Paul Reed, Sr. Director, Trade Sales & Development;
b.    Mylan: Gary Tighe, Director National Accounts;
c.    Teva: Teri Coward; Senior Directors Sales & Trade Relations; and
d.    Upsher-Smith: Mike McBride, Vice President, Partner Relations; Michael Muzetras,
      Senior National Account Manager; Mary Rotunno, National Account Manager;



                                            33
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 35 of 74




GPhA 2014 Annual Meeting – Orlando, Florida (February 19-21, 2014):

a.    Actavis;
b.    Alvogen;
c.    Amneal;
d.    Apotex: Jeff Watson, President;
e.    Aurobindo;
f.    Breckenridge;
g.    Dr. Reddy’s;
h.    Epic;
i.    Greenstone;
j.    Heritage;
k.    Hi-Tech;
l.    Impax;
m.    Lupin;
n.    Mallinckrodt;
o.    Mylan: Marcie McClintic Coates, VP and Head of Global Regulatory Affairs; Andrea
      Miller, Senior Vice President, Head, Global Complex Products Operations; Tony Mauro,
      President;
p.    Par;
q.    Perrigo;
r.    Sandoz: Carlos Sattler, M.D. Vice President, Clinical Development & Medical Affairs;
s.    Strides Pharma;
t.    Sun;
u.    Taro;
v.    Teligent (IGI Laboratories);
w.    Teva: Allan Oberman, President and CEO;
x.    Upsher-Smith;
y.    Versapharm;
z.    Wockhardt; and
aa.   Zydus.


ECRM’s Annual Retail Pharmacy Efficient Program Planning Session – (February 23-26,
2014):

a.    Actavis;
b.    Akorn;
c.    Amneal;
d.    Apotex;
e.    Ascend;
f.    Breckenridge;
g.    Camber;
h.    Citron;
i.    Dr. Reddy’s;
j.    Epic;


                                           34
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 36 of 74




k.    Greenstone;
l.    Heritage;
m.    Hi-Tech;
n.    Lannett;
o.    Lupin;
p.    Mallinckrodt;
q.    Par;
r.    Perrigo: Tony Polman, National Account Executive; Andrea Felix, National Account
      Executive; Jim Booydegraaf, Associate Director, Marketing; John Wesolowski, Acting
      General Manager, Katie McCormack, National Account Manager;
s.    Sandoz;
t.    Sun;
u.    Taro: Howard Marcus, VP Sales & Marketing; Scott Brick, Manager, National Accounts;
      Elizabeth Guerrero, Director, Corporate Accounts;
v.    Teligent: Jason Grenfell-Gardner, President and CEO; Shawn McMorrow, National
      Accounts Manager;
w.    Upsher-Smith;
x.    West-Ward;
y.    Wockhardt; and
z.    Zydus.


ECRM 2014 Hospital, GPO & LTC Pharmaceutical – (February 23-27, 2014):

a.    Actavis;
 b.   Akorn;
c.    Apotex;
d.    Breckenridge;
e.    Citron;
f.    Dr. Reddy’s;
g.    Heritage;
h.    Lannett;
i.    Lupin;
j.    Mylan;
k.    Par;
l.    Perrigo;
m.    Sandoz;
n.    Sun;
o.    Teligent;
p.    Upsher-Smith;
q.    West-Ward;
r.    Wockhardt; and
s.    Zydus.




                                          35
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 37 of 74




HDMA Sixth Annual CEO Roundtable Fundraiser – New York, New York (April 1, 2014):

a.    Actavis: Andrew Boyer, Senior Vice President, US Generics Sales and Marketing;
      Napolean Clark, Executive Director, US Generics Marketing; Marc Falkin, Vice
      President, Marketing, Pricing, and Contracts; Anthony Giannone, Executive Director,
      Sales; Rick Rogerson, Director, Pricing;

b.    Amneal: Chintu Patel, Co-CEO and Chairman; Chirag Patel, President and Co-Chairman

c.    Apotex: Beth Hamilton, Director, National Sales; Jeffrey Hampton, Senior Vice
      President, Commercial Operations; James Van Lieshout, Vice President, Sales; Jeff
      Watson, President, US and Canada Commercial;

d.    Aurobindo: Robert Cunard, CEO; Paul McMahon, Senior Director Commercial
      Operations;

e.    Citron: Vimal Kavuru, CEO; Laura Short, Vice President, Sales; Karen Strelau,
      Executive Vice President, Sales and Marketing;

f.    Mylan: Joseph Duda, President; Hal Korman, Executive Vice President and Chief
      Operating Officer; Anthony Mauro, Senior Vice President, and President of North
      America; James Nesta, Vice President of Sales; Robert Potter, Senior Vice President,
      North America National Accounts and Channel Development; Joseph Zenkis, Vice
      President, North America Sales and Channel Strategy;

g.    Par;

h.    Perrigo;

i.    Sandoz: Anuj Hasija, Executive Director, Key Accounts; Armando Kellum, Vice
      President, Contracts, Pricing, and Business Analytics; Kirko Kirkov, Executive
      Director, Key Accounts; Scott Smith, Vice President, Commercial Operations;

j.    Taro;

k.    Teva: Maureen Cavanaugh, Senior Vice President, Sales and Marketing; Christopher
      Doerr, Director, Trade Operations; Jeffrey Herzfeld, Senior Vice President, US Trade
      Relations, Specialty Medicines; David Rekenthaler, Generic Sales; and

l.    Upsher-Smith.


NACDS 2014 Annual Meeting – Scottsdale, Arizona (April 26-29, 2014):

a.    Actavis: Andrew Boyer, President and CEO, North America Generics; Marc Falkin,
      Vice President of Purchasing; Sigurdur Olafsson, President; Paul Reed, Senior Director


                                            36
        Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 38 of 74




     of Trade and Sales Development; Robert Stewart, Chief Operating Officer; Paul
     Bisaro, Board Member; Jean-Guy Goulet, Regional President, Canada Generics;
     Michael Reed, Executive Director, Trade Relations; John Shane, Director, Trade
     Relations;

b.   Apotex: Jeff Watson, President, Global Generics; Sam Boulton, Director of National
     Accounts; Jeremy Desai, President and CEO; Jeffrey Hampton, Senior Vice President
     and General Manager, US and Latin America; David Kohler, Vice President and General
     Manager; Corey Anquetil, Director, Strategic Sales North America; Buddy Bertucci,
     Vice President, Institutional Sales; Beth Hamilton, Vice President, Marketing and
     Portfolio Strategy, Sales and Marketing; James Van Lieshout, Sr. Director, Commercial
     Operations; Peter Hardwick, Senior Vice President, Sales and Marketing, Canada;

c.   Amneal: Jim Luce, Executive Vice President, Sales & Marketing; Chirag Patel, Co-CEO
     & Chairman; Shannon Rivero, Vice President, Pricing & Analytics; Stephen Rutledge,
     Vice President, Sales;

d.   Aurobindo: Robert Cunard, CEO; Paul McMahon, Senior Director Commercial
     Operations;

e.   Camber: Brett Barczak, Director, Corporate Accounts; Kon Ostaficiuk, President;

f.   Citron: Vimal Kavuru, CEO; Laura Short, Vice President, Sales; Karen Strelau,
     Executive Vice President, Sales and Marketing;

g.   Dr. Reddy’s: Chris Costa, Vice President of Sales; Victor Borelli, Vice President and
     Head, National Accounts, North America Generics; Jinping McCormick, Vice President
     Rx Marketing, US Generics; Michael Allen, Vice President and Head, Rx Products,
     North America Generics; Milan Kalawadia, Vice President, OTC Division;

h.   G&W Laboratories: Erika Baylor, Vice President, Sales & Marketing; Aaron
     Greenblatt, Chief Executive Officer; Kurt Orlofski, President & Chief Operating Officer;

i.   Glenmark: Jim Brown, Vice President of Sales; James Grauso, Executive Vice
     President, North America Sales;

j.   Greenstone: James Cannon, General Manager; Jill Nailor, Sr. Director Sales and
     National Accounts;

k.   Heritage: Jeffrey Glazer, CEO;

l.   Impax: Doug Boothe, President Generics Division;

m.   Lannett;




                                            37
        Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 39 of 74




n.   Lupin: Dave Berthold, SVP, Generics; Robert Hoffman, EVP, U.S. Generics; Paul
     McGarty, President;

o.   Mallinckrodt: Ginger Collier, Senior Director, Marketing; Walk Kaczmarek, Chief
     Operating Officer; Kian Kazemi, Vice President, Sales; Todd Killian, VP, Global Market
     Access; Scott Parker, Director of Trade, Brand Pharmaceuticals; Jane Williams, Vice
     President-Sales;

p.   Mylan: Joseph Duda, President; Anthony Mauro, Chief Commercial Officer; James
     Nesta, Vice President of Sales; Hal Korman, Executive Vice President and Chief
     Operating Officer; Robert Potter, Senior Vice President, North America and Channel
     Development; Rob O’Neill, Head of Sales; John Munson, Vice President Global
     Accounts Mylan;

q.   Par: Jon Holden, Vice President of Sales; Paul Campanelli, President; Renee Kenney,
     Senior Advisor, Generic Sales; Scott Littlefield, Trade Director; Brent Bumpas,
     National Account Director, Trade; Michael Altamuro, Vice President, Marketing and
     Business Analytics; Antonio Pera, Chief Commercial Officer;

r.   Perrigo: Scott Jamison, Executive Vice President and General Manager; Christopher
     Kapral, Senior Vice President, Consumer Healthcare Sales; Mark Walin, Vice
     President, Consumer Healthcare Sales; John Wesolowski, Acting General Manager;
     Andy Kjellberg, Vice President, Consumer Healthcare Sales; Jeff Needham, Executive
     Vice President and General Manager, Consumer Healthcare; Tony Polman, National
     Account Executive;

s.   Sandoz: Peter Goldschmidt, President Sandoz, US and Head, North America; Steven
     Greenstein, Director, Key Customers; Anuj Hasija, Executive Director Key Customers;
     Armando Kellum, Vice President, Sales and Marketing; Kirko Kirkov, Executive
     Director, Key Customers; Scott Smith, Vice President Sales and Marketing; Dave
     Picard, Vice President, Biosimilars and Injectables; Claude Dupuis, Director of
     Corporate Accounts Ontario and Western Canada; Jacquelin Gagnon, Vice President,
     Sales and Marketing, Canada; Michel Rubidoux, President and General Manager,
     Canada;

t.   Sun: GP Singh Sachdeva, President of Sun Pharmaceuticals, USA; Steve Smith, Senior
     Director of Sales; Steven Goodman, Director Marketing, Generics;

u.   Taro: Ara Aprahamian, Vice President, Sales and Marketing; Michael Perfetto, Chief
     Commercial Officer Generic RX, OTC, US and Canada; Alex Likvornik, Senior
     Director, Strategic Pricing and Marketing; Elizabeth Ivey, Vice President, Sales and
     Marketing;

v.   Teva: Maureen Cavanaugh, Senior Vice President and Chief Operating Officer, North
     America Generics; Allan Oberman, President and CEO Teva Americas Generics;
     Theresa Coward, Senior Director, National Sales; Christopher Doerr, Director, Trade



                                           38
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 40 of 74




      Operations; David Rekenthaler, Vice President Sales, US Generics; Christine Baeder,
      Senior Director, Customer Operations; Jeffrey Herzfeld, Senior Vice President US
      Specialty Medicines; David Marshall, Vice President of Operations; Michael Reid, Vice
      President, Corporate and Retail Sales; Michael Sine, Director, Corporate Account
      Group; Douglas Sommerville, Senior Vice President and General Manager, Canada;

w.    Upsher-Smith;

x.    Valeant: Thomas Allison, Senior Director of National Accounts; Eddie Andruss, Assoc.
      Director of National Accounts; Tricia Green, Senior Brand Manager; Jona Mancuso,
      Brand Manager; John Reed, Director, Marketing; Sultana Kazanas, National Account
      Manager;

y.    Versapharm: Jim Josway, Vice President, Sales; Stephen McCune, Chief Sales &
      Marketing Officer;

z.    Wockhardt: Michael Craney, President of Sales & Marketing; and

aa.   Zydus: Michael Keenley, President; Joseph Renner, President and CEO; Kristy Ronco,
      Vice President, Sales; Scott Goldy, Director, National Account; Kevin Green, Vice
      President, National Accounts.


MMCAP 2014 National Member Conference – Bloomington, Minnesota (May 12-15, 2014):

a.    Actavis: Mark Blitman, Executive Director of Sales for Government Markets;
b.    Apotex: Bob Simmons, National Account Director;
c.    Aurobindo;
d.    Breckenridge: Scott Cohon, National Accounts Director;
e.    Heritage: Anne Sather, National Account Manager;
f.    Lannett: Tracy Sullivan, National Account Manager;
g.    Mylan: Janet Bell, Director, National Accounts;
h.    Par: Peter Gargiulo, Director, National Accounts; Sandra Bayer, Senior Director, National
      Accounts; Jon Holden, Vice President of Sales; Karen O’Connor, Vice President,
      National Accounts;
i.    Perrigo: Pete Hakenstad, National Account Manager;
j.    Sandoz;
k.    Teva: Nick Gerebi, National Account Manager;
l.    Upsher-Smith: Michelle Brassington, Regional Account Manager; and
m.    West-Ward: Mark Boudreau, Executive Director of National Sales.




                                             39
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 41 of 74




HDMA 2014 Business and Leadership Conference – JW Marriott Desert Ridge, Phoenix,
Arizona (June 1-4, 2014):

a.    Actavis: Maureen Barrett, Director of National Accounts; Marc Falkin, Vice President
      of Purchasing; John Fallon, Director of National Accounts; Anthony Giannone,
      National Accounts Director; Andrew Boyer, Senior Vice President, Generic Sales and
      Marketing; Richard Rogerson, Executive Director Pricing and Business Analytics;

b.    Akorn/Hi-Tech: Jonathan Kafer, Senior Director;

c.    Alvogen: William Hill, EVP, US Commercial Operations

d.    Amneal: Marty Ross, Vice President, Sales Operations; Stephen Rutledge, Vice
      President, Sales;

e.    Apotex: Bob Simmons, National Account Director; Jeffrey Hampton, Vice President,
      Commercial Operations; Beth Hamilton, National Sales Director; Tina Kaus, National
      Accounts Director; James Van Lieshout, Vice President, Sales; David Rekenthaler,
      National Accounts Director; Jane Williams, Vice President Specialty Generic Sales;

f.    Aurobindo: Julie Faria, Senior Manager, Sales;

g.    Camber: Brett Barczak, Director, Corpporate Accounts

h.    Citron: Laura Short, Vice President, Sales; Karen Strelau, Executive Vice President,
      Sales and Marketing;

i.    Dr. Reddy’s: Chris Costa, Vice President of Sales; Mike Allen, Vice President and
      Head, Rx Generics; Victor Borelli; Senior Director, National Accounts; Joshua Hudgens,
      Director of Purchasing; Katherine Neeley, Associate Director; Gunjan Patel, Sales
      Analyst;

j.    Glenmark: Christopher Bihari, Director National Accounts;

k.    Greenstone: Lori LaMattina, Manager, Sales and Marketing; Robin Strzeminski,
      National Account Director; Gregory Williams, National Account Director;

l.    Heritage: Anne Sather, National Account Manager; Neal O’Mara, National Accounts
      Manager; Jeffrey Glazer, Chairman and CEO; Jason Malek, Senior Vice President,
      Commercial Operations; Matthew Edelson, Associate Director, National Accounts;

m.    Impax: Skalski; Darnell; Ball;

n.    Lannett: Kevin Smith, Vice President Sales and Marketing; Tracy Sullivan, Director,
      National Accounts; Grace Wilks, Director Sales and Marketing; Justin McManus,



                                            40
        Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 42 of 74




     Director, National Accounts and Sales; Lauren Carotenuto, National Account
     Representative;

o.   Lupin: Dave Berthold, VP, Sales, U.S. Generics; David Shirkey, National Accounts
     Director; Lauren Walten, National Account Manager; Kevin Walker, National Accounts
     Manager;

p.   Mallinckrodt: Steven Becker, National Account Director; Lisa Cardetti, Director of Key
     Accounts; Walter Kaczmarek, Vice President, General Manager Specialty Generics; Kian
     Kazemi, Director, Retail National Accounts - Specialty Generics; Scott D. Parker,
     Director of Trade; Kevin D. Vorderstrasse, Senior Product Manager; Jane Williams, Vice
     President, Sales – Specialty Generics;

q.   Mylan: Richard Isaac, Senior Manager, Strategic Accounts; Joseph Duda, President;
     Edgar Escoto, National Accounts Director; James Nesta, Vice President of Sales;
     Lance Wyatt, National Accounts Director; Michael Aigner, Director, National
     Accounts; John Baranick, Director of Trade Relations; Joseph Zenkus, Vice President,
     North America Sales and Channel Strategy; Frank Mullery, Senior Director and
     Controller; Todd Bebout, Vice President, North America Supply Chain Management;
     Janet Bell, Director, National Accounts; Steven Krinke, National Account Manager;
     Robert O’Neill, Head of Sales Generic North America; Sean Reilly, National Account
     Manager; John Shane, Trade Relations; Erik Williams, Vice President North America
     Pricing and Contracts;

r.   Par: Peter Gargiulo, Director, National Accounts; Sandra Bayer, Senior Director,
     National Accounts; Jon Holden, Vice President of Sales; Karen O’Connor, Vice
     President, National Accounts; Brent Bumpas, National Account Executive; Lisa
     Walker, Associate Director; Michael Reiney, Vice President, Sales; Charles “Trey”
     Propst, Vice President, National Accounts; Warren Pefley, Director, National Accounts;

s.   Sandoz: Lisa Badura, Director, National Accounts Sales; Anuj Hasija, Key Account
     Executive Director; Kirko Kirkov, Key Account Executive Director; Ryan Alan,
     Associate Director, National Accounts; Sean Walsh, Key Account Manager; James
     Hendricks, Key Account Executive Director; Della Lubke, Director, National Accounts;
     David Picard, Vice President, Generic Sales; Christopher Bihari, Director, National
     Sales; Steve Greenstein, Director, National Accounts;

t.   Sun: Daniel Schober, Associate Vice President, Trade Sales; Scott Littlefield, Trade
     Director, National Account Executive; Steven Smith, Senior Director of Sales; Susan
     Knoblauch, Senior Manager, Sales;

u.   Taro: Anand Shah, Associate Director Sales Operations;

v.   Teva: Theresa Coward, Senior Director, National Sales; Sal Cuomo, Trade Account
     Director; Christopher Doerr, Director, Trade Operations; Daniel Driscoll, Vice President
     Institutional Sales and Marketing; Jeffrey Herzfeld, Senior Vice President; Jeff McClard,


                                             41
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 43 of 74




      Senior Director, National Accounts; Jessica Peters, Director, National Accounts; Teri
      Sherman, National Accounts Director; Cassie Dunrud, Associate Director; David
      Rekenthaler, Vice President, Sales, US Generics; Marc Falkin, Vice President,
      Marketing, Pricing, and Contract Operations; Nisha Patel, Director; Nick Gerebi,
      Director National Accounts;

w.    Upsher-Smith: JoAnn Gaio, Sr. National Account Manager, Trade; Scott Hussey, Senior
      Vice President, Global Sales; Jim Maahs, Sr. Director; Michael (Mike) McBride,
      Associate Vice President, Partner Relations; Mike Muzetras, Senior National Accounts
      Manager; Doug Zitnak, National Accounts Senior Director – Trade;

x.    Valeant: Thomas Allison, Senior Director of National Accounts; Dean Cowen,
      National Account Director; Todd LaRue, Vice President of Sales, U.S.; Barbara
      Purcell, Executive Director, Global Generics Sales & Marketing;

y.    West-Ward: Mark Boudreau, Executive Director of National Sales; Jeff Ruhland,
      Associate Manager, Supply Chain and Warehouse; Joseph Ruhmel, National Account
      Director; Steven Snyder, National Account Director;

z.    Wockhardt: Karen Andrews, Director of Sales; Scott Koenig, Associate Vice President,
      Retail Generics; and

aa.   Zydus: Scott Goldy, Director, National Accounts; Kevin Green, National Accounts
      Manager; Marc Kikuchi, Senior Vice President, Global Generics; Maria McManus,
      Corporate Account Manager; Jodi Weber, Corporate Account Manager; Louis Pastor,
      Senior Director, Trade Operations.


GPhA CMC Workshop – Bethesda North Marriott Hotel, Bethesda, Maryland (June 3-4, 2014):

a.    Actavis;
b.    Apotex: Pradeep Sanghvi, Executive Vice President, Global R&D; Kiran Krishnan, Vice
      President, Regulatory Affairs; Chetan Doshi, Director of Formulation Development - Solid
      Dose;
c.    Dr. Reddy’s;
d.    Fougera;
e.    Glenmark;
f.    Heritage;
g.    Hi-Tech;
h.    Impax: Marcy Macdonald, Vice President Regulatory Affairs;
i.    Lannett;
j.    Lupin;
k.    Morton Grove;
l.    Mylan: Dan Snider, Vice President Morgantown RD;
m.    Par;
n.    Perrigo: Richard Stec, Vice President, Global Regulatory Affairs;


                                             42
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 44 of 74




o.    Sandoz;
p.    Sun;
q.    Taro: Scott Tomsky, Vice President, Generic Regulatory Affairs, North America; Siva
      Vaithiyalingam, Director, Regulatory Affairs;
r.    Teligent (IGI Laboratories);
s.    Teva: Scott Tomsky, Generic Regulatory Affairs, North America; Siva Vaithiyalingam,
      Director, Regulatory Affairs;
t.    Upsher-Smith; and,
u.    Zydus.


NACDS 2014 Total Store Expo – Boston Convention Center, Boston, Massachusetts (August
23-26, 2014):

a.    Actavis: Andrew Boyer, President and CEO, North America Generics; David Buchan,
      Executive Vice President Commercial, North America Generics and International;
      Napolean Clark, Vice President of Marketing; Ashley Delponte, Manager, Trade
      Marketing, Sales and Marketing; Michael Dorsey, Director of National Accounts;
      Marc Falkin, Vice President of Purchasing; Megan Gorman, Senior Marketing Manager;
      Rob Hooper, Senior Marketing Manager; Randy Hurst, Senior Vice President and
      General Manager; Christina Koleto, Manager, Pricing Senior; Maureen Meehan;
      Director National Accounts; Paul Reed, Senior Director, Trade Sales and Development;
      Richard Rogerson, Senior Director New Products, Business Analytics and Systems;
      Violet Saakyan, Marketing Manager; Eric Schultz, Senior Marketing Manager; Cindy
      Stevens, Director of National Accounts; Nancy Baran, Director, Customer Relations;
      Christopher Boland, Manager, Pharmacy Innovation; Kathleen Conlon, Director,
      Contract Administration; Mark Devlin, Senior Vice President, Managed Markets;
      Anthony Giannone, Executive Director, Sales; Christine Maiolo, Associate Director,
      Sales Operations; David Myers, Senior Manager, Products and Communications;
      Kaminie Persuad, Sales Coordinator; Michael Reed, Executive Director, Trade
      Relations; John Sheehan, Director, OTC; Allan Slavsky, Sales Consultant;

b.    Akorn/Hi-Tech: Ed Berrios, VP, Sales and Marketing - Hi-Tech Pharmacal Co., Inc.;
      Michael Corley, VP, National Accounts; Thomas Kronovich, VP, National Accounts;
      Bruce Kutinsky, Chief Operating Officer; Mick McCanna, Executive Director of National
      Accounts; Raj Rai Chief, Executive Officer; John Sabat, Senior Vice President of
      National Accounts; M. Tranter, National Accounts Manager, Sales & Marketing;

c.    Apotex: Carlo Berardi, Sales; Tim Berry, National Account Manager; Gwen Copeland,
      National Accounts Manager; John Crawford, National Account Director; Sam Boulton,
      Director of National Accounts; Jeffrey Hampton, Senior Vice President and General
      Manager, US and Latin America; David Kohler, Vice President and General Manager;
      Doug Kinna, Sales; Chirag Patel, Marketing Director, National Accounts; Debbie
      Veira, National Account Manager; Beth Hamilton, Vice President, Marketing and
      Portfolio Strategy, Sales and Marketing; Tina Kaus, National Account Director; James
      Van Lieshout, Senior Director, Commercial Operations; Christina De Lima, Marketing



                                            43
        Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 45 of 74




     Analyst; Jacquelyn Epstein, Tradeshow Coordinator; Chirag Patel; Director,
     Marketing; Corey Anquetil; Director, Strategic Sales;

d.   Alvogen: Michael Franks, Regional Vice President, Sales; Todd Graverson, Regional
     Vice President, Sales; Ron Liu; Jeffrey Rumler, Executive Vice President, Sales and
     Marketing; David Thang;

e.   Amneal: Andy Cline, Account Executive; Ashton Elmore, Account Executive; David
     Hardin, National Accounts Manager; Liz Koprowski, National Account Manager; Allen
     Lowther, Director of Pricing; Jim Luce, Executive Vice President, Sales & Marketing;
     Brown Massey, Director, Sales; June Parker, National Accounts Director; Chirag Patel,
     Co-CEO & Chairman; Chintu Patel, CEO & Co-Chairman; Becky Reece, Event
     Coordinator, Shannon Rivero, Vice President, Pricing & Analytics, Stephen Rutledge,
     Vice President, Sales; Kammi Wilson, Marketing Manager;

f.   Aurobindo: Robert Cunard, CEO; Tim Gustafson, Director, National Accounts; Jon
     Kerr, Director, National Accounts; Paul McMahon, Senior Director, Commercial
     Operations; Ramprasad Reddy, Chairman Aurobindo Pharma Ltd.;

g.   Camber: Briggs Arrington; Brett Barczak, Director, Corporate Accounts; Megan Becker,
     Marketing Manager; Kirk Hessels, Director of Marketing; Rich Matchett, Director, Sales;
     Victor Mazzacone, VP Sales; Stu Messinger, Director of National Accounts; Kon
     Ostaficiuk, President; Dan Piergies, Director, Sales Operation; Amanda Rebnicky; Laura
     Ricardo, Director of Corporate Accounts; Pete Romer, Director of National Accounts;
     John Segura, VP, Marketing & Operations; Clayton Smith, Account Manager; Robert
     Weinstein;

h.   Citron: Vimal Kavuru, CEO; Laura Short, Vice President, Sales; Karen Strelau,
     Executive Vice President, Sales and Marketing;

i.   Dr. Reddy’s: Chris Costa, Vice President of Sales; Victor Borelli, Vice President and
     Head, National Accounts, North America Generics; Jinping McCormick, Vice President
     Rx Marketing, US Generics; Nimish Muzumdar, Director of Marketing; Larry Knupp,
     Director of National Accounts; Umang Vohra, Executive Vice President and Head of
     North America Generics; Jake Austin, Director National Accounts; Stephanie Jomisko,
     Director, Contracts and Finance; Jeff Jorgenson, Director OTC National Accounts;

j.   Epic: Ashok Nigalaye, Chairman & CEO; Angelo Mike Lupo, VP, Sales & Marketing;

k.   G&W Laboratories: Erika Baylor, Vice President, Sales & Marketing; Lauren
     Connolly, National Account Manager; Aaron Greenblatt, Chief Executive Officer;
     Kevin Knarr, Vice President, Sales & Marketing; Kurt Orlofski, President & Chief
     Operating Officer; Michelle Sisco, Sales Analyst;

l.   Glenmark: Jim Brown, Vice President, Sales; Jessica Cangemi, Director, Sales and
     Marketing; Jeff Johnson, Director, Sales and Marketing; David Irwin, Director, Sales;


                                            44
        Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 46 of 74




     Robert Matsuk, President, North America; James Grauso, Executive Vice President,
     North America Commercial Operations; Matt Van Allen, Senior Director, Commercial
     Operations;

m.   Greenstone: James Cannon, General Manager; Christopher Kutyla, Senior Director,
     Business Alliances Team; Lori La Mattina, Sales Operations Manager; Jill Nailor, Sr.
     Director Sales and National Accounts; Thomas Nassif, Senior Manager, Marketing &
     Strategy; Robin Strzeminksi, National Account Director; Kevin Valade, National
     Account Director; Greg Williams, Director, National Accounts;

n.   Heritage: Heather Beem, National Accounts Manager, Institutional; Katie Brodowski,
     Associate Director Institutional Sales; Matt Edelson, Senior Director of Sales; Jeffrey
     Glazer, CEO; Jason Malek, Senior Vice President; Gina Gramuglia, Commercial
     Operations; Neal O’Mara, National Accounts Manager; Anne Sather, National Account
     Manager;

o.   Impax: Chris Gerber, Director of Pricing and Contracts; Doug Boothe, President
     Generics Division;

p.   Lannett: Justin McManus, Director, National Accounts; Kevin Smith, Vice President
     Sales and Marketing; Tracy Sullivan, National Accounts Manager;

q.   Lupin: Alicia Evolga, Director of Marketing; Robert Hoffman, EVP, U.S. Generics; Paul
     McGarty, President; Lauren Walten, National Account Manager;

r.   Mallinckrodt: Lisa Cardetti, National Account Manager; Ginger Collier, Senior Director,
     Marketing; Ashley Greaving, Senior Event Planning Specialist; Vanessa Harris, Sr.
     Director, Managed Markets and Trade; Walt Kaczmarek, Chief Operating Officer; Kian
     Kazemi, Vice President, Sales; Marc Montgomery, Director of Marketing; Bonnie New,
     National Account Manager; Trudy Nickelson, Dir Key Accts, Generic Sales; Scott Parket,
     Director of Trade, Brand Pharmaceuticals; Jane Williams, Vice President-Sales;

s.   Mayne: Stefan Cross: President; Gloria Schmidt, Director of National Accounts; Chris
     Schneider, Executive Vice President, Generic Product Division; Melissa Gardner,
     National Account Executive;

t.   Mylan: Anthony Mauro, President; Kevin McElfresh, Executive Director, National
     Accounts; Joseph Duda, President; Robert Potter, Senior Vice President, National
     Accounts and Channel Development; Michael Aigner, Director, National Accounts; Gary
     Tighe, National Accounts Director; Lance Wyatt, National Accounts Director; Michael
     Scouvart, Head of Marketing North America; John Baranick, Director, Trade
     Relations; Rameshwan Bhavsar, Manager, Managed Markets; Edgar Escoto, Director,
     National Accounts; Dawna Johnson, Coordinator, Sales and Marketing; Sherry
     Korczynski, Vice President, Epipen Marketing; Stephen Krinke, National Account
     Manager; James Nesta, Vice President, Sales; Heather Paton, Vice President Sales; Sean




                                            45
        Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 47 of 74




     Reilly, National Account Manager; Tom Theiss, Director, Trade Relations; Kathleen
     Theiss, Manager;

u.   Par: Jon Holden, Vice President of Sales; Rick Guillory, Vice President of National
     Accounts; Gerald Burton, Vice President, National Accounts; Christine Caronna,
     Director, National Accounts; Renee Kenney, Senior Advisor, Generic Sales; Lori
     Minnihan, Manager, Pricing and Analytics; Charles “Trey” Propst, Vice President,
     National Accounts; Michael Reiney, Vice President, Sales; Jeremy Tatum, Demand
     Manager; Antonio Pera, Chief Commercial Officer; Michael Altamuro, Vice President,
     Marketing and Business Analytics; Karen O’Connor, Vice President, National
     Accounts; Warren Pefley, Vice President, Sales and Marketing; Sandra Bayer, Senior
     Director, National Accounts; Kelly Bachmeier, Director, National Accounts; Spike
     Pannell, National Account Manager; Walter Busbee, Director of National Accounts;
     Darren Hall, Director, National Accounts; Brent Bumpas, National Account Director,
     Trade; Scott Littlefield, Trade Director, Kevin O’Brien, Senior Director Payer Markets;

v.   Perrigo: Christopher Kapral, Senior Vice President, Consumer Healthcare Sales; Mark
     Walin, Vice President, Consumer Healthcare Sales; John Wesolowski, Acting General
     Manager; Tom Cotter, Vice President, OTC Marketing; Ori Gutwarg, National Account
     Executive; Pete Haakenstad, National Account Manager; H. James Booydegraaff,
     Associate Director, Marketing; Andy Kjeelberg, Vice President, Consumer Healthcare
     Sales; John Klingenmeyer, Vice President, Consumer Healthcare Sales; Shelley Kocur,
     Senior Director, Service and Customer Supply Chains; Katie McCormack, National
     Account Manager; Richard McWilliams, Senior Vice President and General Manager;
     Kristine Milbocker, Trade Relations Planner; Troy Pelak, Vice President, Consumer
     Healthcare Sales; Tony Polman, National Account Executive; Neal Wilmore, Vice
     President Commercial Operations, Animal Health; Michael Yacullo, Vice President,
     Consumer Healthcare Sales; Tom Zimmerman, Vice President and General Manager;
     Jon Baker, Vice President, Consumer Healthcare Sales; Kelly Gillig, International
     Commercial Operations Manager; Monica Giraldo-Alzate, Assistant Category Manager;
     Kristine Norman, Account Executive; John Shane, Rx Promotional Analyst;

w.   Sandoz: Lisa Badura, Director, Key Customers; Christopher Bihari, Director, Key
     Customers; Steven Greenstein, Director, Key Customers; Anuj Hasija, Executive
     Director Key Customers; Armando Kellum, Vice President, Sales and Marketing; Della
     Lubke, National Account Executive; Scott Smith, Vice President Sales and Marketing;
     Arunesh Verma, Executive Director Marketing; Sean Walsh, Director, Key Customers;
     Kenneth Baker, Director, Managed Markets; Deb King, Associate Director, Reverse
     Logistics;

x.   Strides: Joseph Davis, CCO; Mohan Devineni, President – Technical; Steve Randazzo,
     Senior Vice President;

y.   Sun: Susan Knoblauch, Senior Manager, Sales; Grace Shen, Vice President, Marketing;
     GP Singh Sachdeva, President of Sun Pharmaceuticals, USA; Donna Hughes, National
     Account Manager; Steven Smith, Senior Director of Sales; Steven Goodman, Director



                                            46
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 48 of 74




      of Generics Marketing; Anand Shah, Director, Strategic Pricing and Marketing; Jolene
      McGalliard, National Account Manager; Wayne Fallis, Director, National Accounts;

z.    Taro: Ara Aprahamian, Vice President, Sales and Marketing; Scott Brick, Manager,
      National Accounts; Kevin Kriel, Executive Director, Marketing and Business
      Development, US and Canada; Christopher Urbanski, Director, Corporate Accounts;
      Carol Augias, Director, Customer Service; Kirk Edelman, Director, Customer
      Logistics; Alex Likvornik, Senior Director, Strategic Pricing and Marketing; Michael
      Perfetto, Chief Commercial Officer Generic Rx OTC;

aa.   Teva: David Rekenthaler, Vice President, Sales; Maureen Cavanaugh, Senior Vice
      President and Chief Operating Office, North America Generics; Kevin Galowina, Head
      of Marketing Operations; Jessica Peters, Manager of Corporate Accounts; Nisha Patel,
      Director of National Accounts; Jocelyn Baker, Director, National Accounts; Jennifer
      Chang, Director, Marketing; Theresa Coward, Senior Director Sales and Trade
      Relations; Dan Driscoll, Vice President Institutional Sales and Marketing; Cassie
      Dunrud, Associate Director, National Accounts; Kayla Kelnhofer, National Account
      Executive; Tim McFadden, Vice President, Marketing; Christine Baeder, Senior Vice
      President, Customer and Marketing Operations; Bryan Bart, Product Manager;
      Christopher Doerr, Senior Director, Trade Operations; Jason Grossman, Associate
      Director; Jennifer King, Director, New Product Marketing; Jason Nagel, Associate
      Director; Michelle Osmian, Senior Director Customer Service; John Wodarczyk,
      Director, Customer Operations;

bb.   Upsher-Smith;

cc.   Valeant: Thomas Allison, Senior Director of National Accounts; Dean Cowen,
      National Account Director; Laizer Kornwasser, EVP & Company Group Chairman;
      Todd LaRue, Vice President of Sales, U.S.; Brian Phillips, Senior Director of Sales;
      Barbara Purcell, VP US Generics Sales & Marketing; Elva Ramsaran, National
      Account Director, John Reed , Director, Marketing, Cerave; Natalie Rush, Director,
      Trade Relations; Steve Saxheli, Director, National Accounts;

dd.   Versapharm: Tara Davis, Pricing, Contracts & Sales Analyst; Jim Josway, Vice
      President, Sales; Stephen McCune, Chief Sales & Marketing Officer;

ee.   West-Ward: Spiro Gavaris, Vice President of Sales and Marketing; Sam Goodman,
      Marketing Manager; Joel Rosenstack, Senior Director, Marketing; Elizabeth Guerrero,
      Director, National Accounts; Paul Markowitz, Director, National Accounts; Doug
      Statler, Senior Director, Head of Sales; Tom Ross, Managed Care Account Manager;

ff.   Wockhardt: Karen Andrus, Director of Sales; Michael Craney, President of Sales &
      Marketing; Sunil Khera, President-The Americas, Japan & Emerging Markets; Scott
      Koenig, Vice President Sales and Marketing, Generics; Joe Niemi, Manager, National
      Accounts; Bob Watson, Vice President, National Accounts; and




                                           47
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 49 of 74




gg.   Zydus: Scott Goldy, Director, National Accounts; Kevin Green, Associate Vice
      President, National Accounts; Michael Keenley, President; Ganesh Nayak, Chief
      Operating Officer and Executive Director; Elizabeth Purcell, Senior Director,
      Marketing and Portfolio Management; Joseph Renner, President and Chief Executive
      Officer; Kristy Ronco, Vice President, Sales; Maria Bianco-Falcone, Senior Director
      Contracting.


LogiPha Supply Chain Conference – Princeton, New Jersey (September 16-18, 2014):

a.    Actavis: Wayne Swanton, Senior Vice President Manufacturing and Supply Chain; Priya
      Gopal, Associate Director, Strategic Planning;

b.    Perrigo: Stuart Glickman, Executive Director Global Logistics;

c.    Sandoz: Davis Mason, Serialization Global S upport Lead; Dorris Michele, Director of
      Supply Chain; Hillel West, Director of Supply Chain; and

d.    Teva.


HDMA 2014 Annual Board and Membership Meeting – Montage, Laguna Beach, California
(September 27 – October 1, 2014):

a.    Actavis: Marc Falkin, Vice President, Marketing, Pricing and Contracts; Andrew Boyer,
      Senior Vice President, Generic Sales and Marketing;

b.    Amneal: Jim Luce, Executive Vice President, Sales and Marketing; Stephen Rutledge,
      Vice Presdient Sales;

c.    Apotex: Beth Hamilton, Director, National Sales; Jeffrey Hampton, Vice President,
      Commercial Operations; James Van Lieshout, Vice President, Sales-Retail Division;
      David Rekenthaler, Vice President, US Generic Sales;

d.    Mallinckrodt: Kaczmarek Walter, President, Multi-Source Pharmaceuticals; Jane
      Williams, Vice President, Sales – Specialty Generics;

e.    Mylan: John Poulin, Senior Vice President, North America National Accounts, James
      Nesta, Vice President of Sales;

f.    Teva: Maureen Cavanaugh, Chief Operating Officer, Teva US Generics; Christopher
      Doerr, Director, Trade Operations; David Rekenthaler, Vice President Sales, US
      Generics; Christine Baeder, Senior Director, Customer Operations; and

g.    Zydus: Marc Kikuchi, Senior Vice President, Global Generic Sourcing.



                                             48
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 50 of 74




GPhA Fall Technical Conference – Bethesda, Maryland (October 27-29, 2014):

a.    Actavis: Michael Kimball, Executive Director, Transdermal Development;
b.    Alvogen;
c.    Amneal;
d.    Apotex: Kiran Krishnan, Vice President, Regulatory Affairs;
e.    Aurobindo;
f.    Breckenridge;
g.    Citron;
h.    Dr. Reddy’s;
i.    Fougera;
j.    Glenmark;
k.    Heritage;
l.    Impax: Marcy Macdonald, Vice President Regulatory Affairs;
m.    Lannett;
n.    Lupin;
o.    Mallinckrodt;
p.    Mylan: Marcie McClintic Coates, Vice President and Head of Global Regulatory Affairs;
q.    Par;
r.    Perrigo: Richard Stec, Vice President, Global Regulatory Affairs;
s.    Sandoz;
t.    Strides;
u.    Sun;
v.    Taro;
w.    Teligent (IGI Laboratories);
x.    Teva: Scott Tomsky, Generic Regulatory Affairs, North America;
y.    UDL (Mylan Institutional);
z.    Upsher-Smith;
aa.   Versapharm;
bb.   West-Ward;
cc.   Wockhardt; and
dd.   Zydus.


NACDS 2014 Week in New York – New York, New York (December 1, 2014):

a.    Actavis;
b.    Apotex;
c.    Mylan;
d.    Perrigo;
e.    Sandoz;
f.    Teva; and
g.    West-Ward.




                                           49
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 51 of 74




NACDS 2014 Foundation and Reception Dinner – New York, New York (December 3, 2014):

a.    Actavis: Andrew Boyer, Senior Vice President, Generic Sales, Marketing, National
      Accounts; Marc Falkin, Vice President, Marketing, Pricing and Contracts; Brent
      Saunders, President, CEO and Chairman; Mark Devlin, Senior Vice President,
      Managed Markets; Paul Reed, Senior Director, Trade Sales and Development; Michael
      Reed, Executive Director, Trade Relations;

b.    Apotex: James Van Lieshout, Vice President Sales and Senior Director, Commercial
      Operations; Tim Berry, National Account Manager; Sam Boulton, Director, National
      Accounts; James Van Lieshout, Vice President, Market Access; Beth Hamilton, Vice
      President, Marketing and Portfolio Strategy; Jeffrey Hampton, Senior Vice President and
      General Manager;

c.    Mylan: Anthony Mauro, Chief Commercial Officer; Robert Potter, Senior Vice
      President North America National Accounts and Channel Development; Edgar Escoto,
      Director, National Accounts; Michael Aigner, Director National Accounts;

d.    Perrigo: Christopher Kapral, Senior Vice President, Consumer Healthcare Sales;

e.    Sandoz: Armando Kellum, Vice President, Sales and Marketing; Scott Smith, Vice
      President, Sales and Marketing;

f.    Valeant: Todd LaRue; VP of Sales, US;

g.    Teva: Theresa Coward, Senior Director of Sales; David Rekenthaler, Vice President,
      Sales; Maureen Cavanaugh, Senior Vice President and Chief Operating Officer North
      America Generics; Jessica Peters, Director National Accounts; Christine Baeder, Senior
      Director, Customer Operations; and

h.    Upsher-Smith.


NACDS 2015 Regional Chain Conference – (February 1-3, 2015):

a.    Actavis; and
b.    Mylan.


GPhA 2015 Annual Meeting – Fontainebleau Miami Beach, Miami, Florida (February 9-11,
2015):

a.    Actavis;
b.    Akorn;
c.    Alvogen;
d.    Amneal;


                                             50
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 52 of 74




e.    Apotex: Jeff Watson, President;
f.    Aurobindo;
g.    Breckenridge;
h.    Camber;
i.    Dr. Reddy’s;
j.    Epic;
k.    Glenmark;
l.    Greenstone;
m.    Heritage;
n.    Impax;
o.    Lupin;
p.    Mallinckrodt;
q.    Mylan: Rajiv Malik, President; Deborah Autor, Senior Vice President, Strategic Global
      Quality & Regulatory Policy;
r.    Par;
s.    Perrigo: Joseph Papa, President, Chief Executive Officer and Chairman;
t.    Sandoz;
u.    Taro;
v.    Teligent (IGI Laboratories);
w.    Teva: Sigurdur Olafsson, President and Chief Executive Officer, Global Generic
      Medicines Group; Brian Rubenstein, Executive Counsel;
x.    Upsher-Smith;
y.    West-Ward;
z.    Wockhardt; and
aa.   Zydus.


HCSCA National Pharmacy Forum – Marriott Waterside Hotel and Marina, Tampa, Florida
(February 16-18, 2015):

a.    Actavis: John Fallon, Executive Director of Sales;

b.    Breckenridge: David Giering, Marketing and Trade Relations Manager;

c.    Mylan: Lee Rosencrance, District Manager; Martin Wingerter, Director of National
      Accounts; Janet Bell, Director of National Accounts; Mark Pittenger, Senior Director
      of National Accounts; Cam Bivens, Director of National Accounts; Heather Paton, Vice
      President, Institutional Sales;

d.    Taro;

e.    Teva: Brad Bradford, Director of National Accounts; Jeff McClard, Senior Director
      of National Accounts; Nick Gerebi, Director of National Accounts; and




                                             51
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 53 of 74




f.    West-Ward: Neal Gervais, National Account Director; Joseph Schrick, Director,
      National Accounts; Anthony Massaro, Associate Product Manager; Mark Zampella,
      Director, National Accounts; Brad Bradford, Director of National Accounts.


HDMA 2015 Annual CEO Roundtable Fundraiser – New York, New York (April 14, 2015)

a.    Actavis: Andrew Boyer, Senior Vice President, Generic Sales, Marketing, National
      Accounts; Marc Falkin, Vice President, Marketing, Pricing and Contracts; Anthony
      Giannone, Executive Director, Sales;

b.    Amneal;

c.    Apotex: Beth Hamilton, Vice President, Sales & Marketing; Jeffrey Hampton, Senior
      Vice President, Commercial Operations; Jeff Watson, President Global Generics;

d.    Dr. Reddy’s: Mike Allen, Vice President & Head, Rx Generics; Victor Borelli, Senior
      Director, Head of National Accounts Rx Generics; Jinping McCormick, Senior Director,
      Generic Rx Marketing, North America; Umang Vohra, Executive Vice President and
      Head North America Generics;

e.    Mallinckrodt;

f.    Mylan: Robert Potter, Senior Vice President, National Accounts and Channel
      Development; Anthony Mauro, Chief Commercial Officer; Robert Tighe, Head of Mylan
      Pharmaceuticals and Canada; Chrys Kokino, Head of Global Biologics Commercial;
      Frank Mullery, Head of Commercial Finance; James Nesta, Vice President Sales;
      David Workman, Vice President Strategic Pricing;

g.    Par: Michael Altamuro, Vice President Marketing        and Business Analytics; Jon
      Holden, Vice President of Sales; Paul Campanelli,      CEO; Terry Coughlin, Chief
      Operating Officer; Steve Mock, Corporate Affairs;      Joel Morales, Vice President
      Finance; Antonio Pera, Chief Commercial Officer;       Brandon Rockwell, Executive
      Director, Business;

h.    Sandoz: Anuj Hasija, Executive Director, Key Accounts; Victor Moreire, Director
      Contracts and Analytics; Ted Slack, Senior Director, US Managed Markets, Robert
      Spina, Vice President, Pricing; and

i.    Sun;

j.    Teva: Christine Baeder, Vice President, Customer Operations; Maureen Cavanaugh,
      Chief Operating Officer; Christopher Doerr, Senior Director, Trade Operations; Jeffrey
      Herzfeld, Senior Vice President, US Specialty Medicines Trade Relations; Adam Levitt,
      Senior Vice President, Global Commercial Operations.



                                            52
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 54 of 74




k.    Zydus: Kevin Green, Sr. Director of Sales; Kristy Ronco, Vice President, Sales


HDMA 2015 Center for Healthcare Supply Chain Research Board of Directors Meeting –
(April 14, 2015)

a.    Mylan; and
b.    Teva.


NACDS 2015 Annual Meeting – The Breakers, Palm Beach, Florida (April 25-28, 2015):

a.    Actavis: Andrew Boyer, Senior Vice President, Generic Sales, Marketing, National
      Accounts; Marc Falkin, Vice President, Marketing, Pricing and Contracts; Robert
      Stewart, Chief Operating Officer; Paul Bisaro, Board Member; Jean-Guy Goulet,
      Regional President, Canada Generics; Michael Reed, Executive Director, Trade
      Relations; Daniel Motto, Senior Vice President, Global Business Development; Sanjiv
      Patel, Chief Vice President, Allergan Global Strategic Market; Brent Saunders, President
      and CEO; Mark Devlin, Senior Vice President, Managed Markets; William Meury,
      Executive Vice President Branded Pharmaceuticals; Paul Reed, Senior Director, Trade
      Sales and Development;

b.    Akorn: Rai Raj, CEO; Bruce Kutinsky, COO;

c.    Amneal: Jim Luce, Executive Vice President, Sales & Marketing; Chirag Patel, Co-CEO
      & Chairman; Stephen Rutledge, Vice President, Sales;

d.    Apotex: Corey Anquetil, Director Strategic Sales, North America; Sam Boulton,
      Director, National Accounts; Beth Hamilton, Vice President, Marketing and Portfolio
      Strategy, Sales and Marketing; David Kohler, Vice President and General Manager;
      Jeremy Desai, President and CEO; Jeffrey Hampton, Senior Vice President and
      General Manager; Peter Hardwick, Senior Vice President, Sales and Marketing;
      Steven Lydeamore, President, Global Specialty Pharma; Eric Organ, Vice President,
      Commercial Operations; James Van Lieshout, Vice President, Market Access; Jeff
      Watson, Global Generics;

e.    Aurobindo;

f.    Camber: Brett Barczak, Director, Corporate Accounts; Victor Mazzacone, VP Sales;
      Kon Ostaficiuk, President;

g.    Citron;

h.    Dr. Reddy’s: Victor Borelli, Vice President and Head, National Accounts, North
      America Generics; Jinping McCormick, Vice President Rx Marketing, US Generics;



                                             53
        Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 55 of 74




     Michael Allen, Vice President, Global Pharmaceutical Sourcing; Milan Kalawadia, Vice
     President, Head of US OTC Division;

i.   G&W Laboratories: Darren Atkins; VP Business Development & Alliance
     Management; Erika Baylor; Vice President, Sales & Marketing; Aaron Greenblatt; Chief
     Executive Officer; Kurt Orlofski; President & Chief Operating Officer;

j.   Glenmark: Jim Brown, Vice President, Sales; James Grauso, Executive Vice
     President;

k.   Greenstone: Jill Nailor, Sr. Director Sales and National Accounts; John Ocejo, Senior
     Director, Customer Support Services;

l.   Impax: Doug Boothe, President Generics Division;

m.   Mallinckrodt: Walk Kaczmarek, Chief Operating Officer; Kian Kazemi, Vice President,
     Sales; Marc Montgomery, Director of Marketing;

n.   Mylan: Robert Potter, Senior Vice President, National Accounts and Channel
     Development; Rob O’Neill, Head of Sales; Anthony Mauro, Chief Commercial Officer;
     Robert Tighe, National Accounts Director; John Munson, Vice President Global
     Accounts; James Nesta, Vice President, Sales;

o.   Par: Michael Altamuro, Vice President Marketing and Business Analytics; Jon
     Holden, Vice President of Sales; Antonio Pera, Chief Commercial Officer;

p.   Perrigo: Scott Jamison, Executive Vice President and General Manager; Christopher
     Kapral, Senior Vice President, Consumer Healthcare Sales; Mark Walin, Vice
     President, Consumer Healthcare Sales; John Wesolowski, Acting General Manager;
     Andy Kjellberg, Vice President, Consumer Healthcare Sales; Jeff Needham, Executive
     Vice President and General Manager, Consumer Healthcare; Colter Van Stedum, Vice
     President Rx Strategic Business Alliances, Corporate Development; Michael Yacullo,
     Vice President, Consumer Healthcare Sales;

q.   Sandoz: Peter Goldschmidt, President Sandoz US and Head, North America;
     Armando Kellum, Vice President, Sales and Marketing; Scott Smith, Vice President,
     Sales and Marketing; Arunesh Verma, Executive Director, Marketing; Anuj Hasija,
     Executive Director, Key Accounts; Kirko Kirkov, Executive Director, Key Customers;
     Gregory Oakes, Vice President and Head, Biopharmaceuticals; Marco Polizzi, Head,
     Institutional Sales and Marketing;

r.   Sun: Steven Smith, Senior Director of Sales; Anand Shah, Director, Strategic Pricing
     and Marketing; Dan Schober, Vice President, Trade Sales;

s.   Taro: Ara Aprahamian, Vice President, Sales and Marketing; Michael Perfetto, Chief
     Commercial Officer, Generics RX, OTC US and Canada;



                                           54
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 56 of 74




t.    Teva: Christine Baeder, Senior Vice President, Customer and Marketing Operations;
      Maureen Cavanaugh, Senior Vice President and Chief Operating Office, North America
      Generics; Theresa Coward, Senior Director Sales and Trade Relations; Christopher
      Doerr, Senior Director, Trade Operations; Jeffrey Herzfeld, Senior Vice President US
      Specialty Medicines; Michael Sine, Director, Corporate Account Group; Douglas
      Sommerville, Senior Vice President and General Manager, Teva Canada; Adam Levitt,
      Senior Vice President, Commercial Operations; Brenden O’Grady, President and CEO,
      North America; Michael Reid, Vice President, Corporate and Retail Sales;

u.    Valeant: Thomas Allison; Senior Director of National Accounts; Dean Cowen; National
      Account Director; Laizer Kornwasser; EVP & Company Group Chairman; Todd LaRue;
      Vice President of Sales, U.S.; Brian Phillips; Senior Director of Sales; Barbara Purcell;
      VP US Generics Sales & Marketing;

v.    West-Ward: Spiro Gavaris, Vice President of Sales and Marketing; Doug Statler, Senior
      Director, Head of Sales; Joel Rosenstack, Senior Director, Marketing;

w.    Wockhardt: Michael Craney, President, Sales & Marketing; Sunil Khera, President, The
      Americas, Japan, and Emerging Markets; and

x.    Zydus: Scott Goldy, Director, National Accounts; Kevin Green, National Accounts
      Manager; Michael Keenley, President; Joseph Renner, President and CEO; Kristy
      Ronco, Vice President, Sales.


HDMA 2015 Business and Leadership Conference – San Antonio, Texas (June 7-10, 2015):

a.    Actavis: Andrew Boyer, Sr. VP Generic Sales and Marketing; Marc Falkin, VP
      Marketing, Pricing and Contracts; Anthony Giannone, Exec. Director Sales; Brandon
      Miller, Exec. Director, Trade Relations; Michael Reed, Director, National Trade Accounts;

b.    Apotex: Sam Boulton, Director National Account; John Crawford, Director National
      Account; Beth Hamilton, VP Sales & Marketing; Jeff Hampton, Sr. VP, Commercial
      Operations; Tina Kaus, Director National Account; Erin Organ, Director, Commercial
      Operations; Jim Van Lieshout, VP Market Access and Pharm. Strategy; Debbie Veira,
      Manager, National Accounts;

c.    Amneal;

d.    Aurobindo: Julia Faria, Sr. Manager, Sales Operations and Contract Admin.; Charles
      Rath, National Trade Relations Manager;

e.    Breckenridge: Scott Cohon, Director of Sales; David Giering, Manager, marketing &
      Trade Relations; Philip Goldstein, Director of National Accounts;

f.    Camber;


                                              55
        Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 57 of 74




g.   Citron: Susan Knoblauch, Director National Accounts; Laura Short, Vice President of
     Sales; Karen Strelau, EVP of Sales and Marketing;

h.   Dr. Reddy’s: Victor Borelli; Senior Director, National Accounts; Joshua Hudgens,
     Director of Purchasing; Katherine Neeley, Associate Director; Patricia Wetzel, Senior
     Director, National Accounts;

i.   Glenmark: Christopher Bihari, Director National Accounts;

j.   Heritage: Matthew Edelson, Associate Director, National Accounts; Jeff Glazer, CEO &
     Vice Chairman; Jason Malek, Senior VP Commercial Operations; Neal O’Mara, Director,
     National Accounts; Anne Sather, Director, National Accounts;

k.   Impax: William Ball, Senior National Sales Manager; Danny Darnell, Senior National
     Accounts Manager; Todd Engle, VP, Sales and Marketing; Michael Grigsby, Senior
     National Accounts Manager; Italo Pennella, Trade Account Manager; Thomas Sammler,
     Director, Sales Operations; Gary Skalski, Senior Director Sales;

l.   Lannett: Kevin Smith, Vice President Sales and Marketing; Tracy Sullivan, Director,
     National Accounts; Grace Wilks, Director Sales and Marketing; Breanna Stillman,
     Sales Analyst;

m.   Lupin: David Berthold, VP of Sales, US Generics; William Chase, Director, Managed
     Markets & Trade (Brand); Jason Gensburger, Director, Financial Services; Kevin Walker,
     National Account Manager; Lauren Walten, Regional Sales Associate;

n.   Mallinckrodt;

o.   Mylan: Todd Bebout, VP of Sales, Vice President – NA Supply Chain Management; Janet
     Bell, Director National Accounts; Richard Isaac, Senior Manager, Strategic Accounts;
     Stephen Krinke, National Account Manager; Rob O’Neill, Head of Sales Generic, NA;
     Sean Reilly, National Account Manager; Erik Williams, VP NA Pricing; Lance Wyatt,
     Director, National Accounts;

p.   Par: Peter Gargiulo, Director, National Accounts; Sandra Bayer, Senior Director,
     National Accounts; Christopher Neurohr, Director, National Accounts;

q.   Sandoz: Ken Baker, Director, Managed Markets; Christopher Bihari, Director of
     National Accounts (Sales); Seth Coombs, Executive Director, Oncology Injectables;
     Steven Greenstein, Director of National Accounts (Sales); Anuj Hasija, Executive
     Director Key Customers; Jason Jones, Director of Key Customers; Kirko Kirkov,
     Executive Director Key Customers; Marco Polizzi, Head, Institutional Sales and
     Marketing; Arun Varma, Executive Director Marketing; Sean Walsh, Key Account
     Manager;




                                           56
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 58 of 74




r.    Sun: Christopher Schoen, Vice President, Trade Sales; Scott Littlefield, Trade
      Director, National Account Executive;

s.    Teva: Christine Bader, Vice President, Commercial Operations; Brad Bradford, Director
      National Accounts; Theresa (Teri) Coward, Senior Director of National Sales;
      Christopher (Chris) Doerr, Senior Director, Trade Operations; Cassie Dunrud, Associate
      Director; Nick Gerebi, Director National Accounts; Jeff Herberholt, Senior Manager,
      Regional Accounts; Jeff McClard, Senior Director National Accounts; Jason Nagel,
      Associate Director, Trade Relations; Michelle Osmian, Director, Customer Operations;
      Nisha Patel, Director, National Accounts;

t.    Upsher-Smith: JoAnn Gaio, Senior National Account Manager, Trade; Scott Hussey,
      Senior Vice President, Global Sales; Brad Leonard, Senior Director, National Accounts;
      Michael (Mike) McBride, Associate Vice President, Partner Relations; Mike Muzetras,
      Senior National Accounts Manager; David (Dave) Zitnak, National Accounts Senior
      Director – Trade; Doug Zitnak, National Accounts Senior Director – Trade;

u.    Valeant: Laizer Kornwasser, Executive Vice President; Natalie J. Rush, Director, Trade
      Relations; Robert J. Sabers, Associate Director, Channel National; Cheryl Volker, Senior
      Manager, Customer Service;

v.    West-Ward: Mark Boudreau, Executive Director of National Sales; Joseph Ruhmel,
      National Account Director; Steven Snyder, National Account Director;

w.    Wockhardt: Karen Andrus, Director of Sales; Scott Koenig, Vice President, Retail
      Generics; and

x.    Zydus: Maria Bianco-Falcone, Director of Offer Development and Trade Operations;
      Scott Goldy, Sales Director; Kevin Green, Senior Director of Sales; Maria McManus,
      Corporate Account Manager; Louis Pastor, Senior Director, Trade Operations; Kristy
      Ronco, Vice President, Sales; Jodi Weber, Corporate Account Manager.


GPhA CMC Workshop – Bethesda, MD (June 9-10, 2015):

a.    Actavis;
b.    Akorn/Hi-Tech;
c.    Apotex;
d.    Citron;
e.    Dr. Reddy’s;
f.    Glenmark;
g.    Heritage;
h.    Lannett;
i.    Mayne;
j.    Mylan;
k.    Par;


                                             57
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 59 of 74




l.    Perrigo;
m.    Sandoz;
n.    Sun;
o.    Taro;
p.    Teva;
q.    West-Ward; and
r.    Zydus.


GPhA 2015 CMC Conference – Bethesda, Maryland (June 9-10, 2015):

a.    Actavis: Joyce Anne DelGaudio Executive Director, Regulatory Affairs;
b.    Apotex: Kiran Krishnan, Vice President, Regulatory Affairs;
c.    Citron;
d.    Dr. Reddy’s;
e.    Fougera;
f.    Glenmark;
g.    Heritage;
h.    Impax: Marcy Macdonald, Vice President Regulatory Affairs;
i.    Lannett;
j.    Lupin;
k.    Mylan: Bryan Winship, Senior Director, Quality Management, Strategic Global Quality
      and Regulatory Policy; Daniel Snider, Vice President, Research and Development;
      Timothy Ames, Vice President, Global Strategic Regulatory Affairs; Dawn Culp, Vice
      President, Global Regulatory Affairs Policy;
l.    Par;
m.    Perrigo: Richard Stec, Vice President, Global Regulatory Affairs;
n.    Sandoz: Nicholas Tantillo, Head, Policy and Regulatory Strategy;
o.    Sun;
p.    Taro;
q.    Teva: Scott Tomsky, Generic Regulatory Affairs, North America; Siva Vaithiyalingam,
      Director, Regulatory Affairs;
r.    UDL (Mylan Institutional);
s.    Upsher-Smith;
t.    West-Ward;
u.    Wockhardt; and
v.    Zydus.


NACDS 2015 Total Store Expo – Denver, Colorado (August 22-25, 2015):

a.    Actavis: Andrew Boyer, President and CEO, North America Generics; Napolean Clark,
      Vice President of Marketing; Michael Dorsey, Director of National Accounts; Marc


                                          58
        Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 60 of 74




     Falkin, Vice President of Purchasing; Megan Gorman, Senior Marketing Manager;
     Rob Hooper, Senior Marketing Manager; Randy Hurst, Senior Vice President and
     General Manager; Maureen Meehan; Director National Accounts; Richard Rogerson,
     Senior Director New Products, Business Analytics and Systems; Kathleen Conlon,
     Director, Contract Administration; Anthony Giannone, Executive Director, Sales; David
     Myers, Senior Manager, Products and Communications; Kaminie Persuad, Sales
     Coordinator; John Sheehan, Director, OTC; Allan Slavsky, Sales Consultant; Richard
     Rogerson, Senior Director New Products; Alexis Evolga, Manager, Pricing;

b.   Akorn: Brett Novak, SVP Sales & Marketing; Jonathan Kafer, EVP, Sales & Marketing;
     Bruce Kutinsky, COO; Mick McCanna, Account Manager; Scott Tranter, National
     Account Manager, Sales & Marketing;

c.   Apotex: Corey Anquetil, Director, Strategic Sales, North America; Michael Bohling,
     Director, Marketing; Gwen Copeland, Manager, National Accounts; John Crawford,
     National Account Director; Beth Hamilton, Vice President, Marketing; Jeffrey
     Hampton, Senior Vice President and General Manager; Tina Kaus, National Account
     Director; Ryan Kelly, Manager, National Accounts; Chirag Patel, Director, Marketing;
     Bob Simmons, National Account Director; Debbie Veira, National Account Manager;
     Pat Walden, Senior Marketing Manager; Jane Williams, National Account Director;
     Sam Boulton, Director, National Accounts; Erin Organ, Vice President, Commercial
     Operations; Olivia Smith, Marketing Communications Coordinator;

d.   Alvogen: Michael Franks, Regional Vice President, Sales; Todd Graverson, Regional
     Vice President, Sales; Jeffrey Rumler, Executive Vice President, Sales and Marketing;

e.   Amneal: Andy Cline, Account Executive; Ashton Elmore, Account Executive; David
     Hardin, National Accounts Manager; Katie Hawks, Event Coordinator; Liz Koprowski,
     National Account Manager; Allen Lowther, Director of Pricing; Jim Luce, Executive Vice
     President, Sales & Marketing; Brown Massey, Director, Sales; June Parker, National
     Accounts Manager; Chirag Patel, Co-CEO & Chairman; Shannon Rivero, Vice President,
     Pricing & Analytics; Stephen Rutledge, Vice President, Sales; Kammi Wilson, Marketing
     Manager;

f.   Breckenridge;

g.   Camber: Brett Barczak, Director, Corporate Accounts; Megan Becker, Marketing
     Manager; James Haselton, National Sales Associate; Kirk Hessles, Director of Marketing;
     Rich Matchett, Director, Sales; Victor Mazzacone, VP Sales; Stu Messinger, Director of
     National Accounts; Kon Ostaficiuk, President; Laura Ricardo, Director of Corporate
     Accounts; Pete Romer, Director of National Accounts; Clayton Smith, Account Manager;
     Edward Smith, Director, Sales Operations;

h.   Citron;




                                            59
        Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 61 of 74




i.   Dr. Reddy’s: Victor Borelli, Vice President and Head, National Accounts, North
     America Generics; Larry Knupp, Director of National Accounts; Jake Austin, Director
     National Accounts; Jeff Jorgenson, Director OTC, National Accounts; Mila Kalawadia,
     Vice President, Head of US OTC Division;

j.   Glenmark: Jim Brown, Vice President, Sales; Jessica Cangemi, Director, Sales and
     Marketing; Jeff Johnson, Director, Sales and Marketing; Robert Matsuk, President, North
     America; James Grauso, Executive Vice President, North America Commercial
     Operations; Sanjeev Krishan, Executive Vice President;

k.   Greenstone: James Cannon, General Manager; Cynthia Dever, Senior Manager,
     Marketing & Strategy; Lori La Mattina, Sales Operations Manager; Jill Nailor, Sr.
     Director Sales and National Accounts, Robin Strzeminski, National Account Director;
     Kevin Valade, National Account Director; Greg Williams, Director, National Accounts;

l.   Heritage: Jeffrey Glazer, CEO; Jason Malek, Senior Vice President; Gina Gramuglia,
     Commercial Operations; Neal O’Mara, National Accounts Manager; Anne Sather,
     National Account Manager; Ashley O’Rourke, Sales Director;

m.   Lannett: Kevin Smith, Vice President Sales and Marketing; Tracy Sullivan, National
     Accounts Manager; Michael Bogda, President; Breanna Stillman, Sales Analyst; Grace
     Wilks, Director, National Accounts;

n.   Mallinckrodt: Lisa Cardetti, National Account Manager; Michael Holmes, National
     Director, Corporate Account Solutions, Walk Kaczmarek, Chief Operating Officer, Kian
     Kazemi, Vice President, Sales; Marc Montgomery, Director of Marketing; Bonnie New,
     National Account Manager; Trudy Nickelson, Dir Key Accts, Generic Sales; Roger
     Owen, VP Business Operations, Multi-Source Pharmaceuticals; Scott Parker, Director of
     Trade, Brand Pharmaceuticals; Elva Ramsaran, National Account Director; Jane
     Williams, Vice President-Sales;

o.   Mayne: Chris Schneider, Executive Vice President, Generic Product Division; Melissa
     Gardner, National Account Executive; Rodney Emerson, Director Pricing and Contracts;
     Giana Schmidt, Director of National Accounts;

p.   Mylan: Anthony Mauro, President; Kevin McElfresh, Executive Director, National
     Accounts; Robert Potter, Senior Vice President, National Accounts and Channel
     Development; Michael Aigner, Director, National Accounts; Gary Tighe, National
     Accounts Director; Michael Scouvart, Head of Marketing North America; Dawna
     Johnson, Coordinator, Sales and Marketing; James Nesta, Vice President, Sales; Heather
     Paton, Vice President Sales; Sean Reilly, National Account Manager; Joe Aigner,
     Director, National Accounts; Edgar Escoto, Director, National Accounts; Sean Foster,
     Vice President, North America Marketing; Becky Gamble, Vice President, Managed
     Markets; John Shane, Director, Trade Relations; Tiffany Till, Senior National Account
     Trade Show Specialist;




                                            60
        Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 62 of 74




q.   Par: Jon Holden, Vice President of Sales; Rick Guillory, Vice President of National
     Accounts; Gerald Burton, Vice President, National Accounts; Christine Caronna,
     Director, National Accounts; Renee Kenney, Senior Advisor, Generic Sales; Lori
     Minnihan, Manager, Pricing and Analytics; Charles “Trey” Propst, Vice President,
     National Accounts; Michael Reiney, Vice President, Sales; Jeremy Tatum, Demand
     Manager; Antonio Pera, Chief Commercial Officer; Michael Altamuro, Vice President,
     Marketing and Business Analytics; Karen O’Connor, Vice President, National
     Accounts; Warren Pefley, Vice President, Sales and Marketing; Sandra Bayer, Senior
     Director, National Accounts; Kelly Bachmeier, Director, National Accounts; Spike
     Pannell, National Account Manager; Walter Busbee, Director of National Accounts;
     Darren Hall, Director, National Accounts;

r.   Perrigo: Pete Haakenstad, National Account Manager; H. James Booydegraaff,
     Associate Director, Marketing; Katie McCormack, National Account Manager; Tony
     Polman, National Account Executive; Andrea Felix, National Account Executive; Paul
     Hoeksema, Manager, Corporate Accounts; John Shane, Rx Promotional Analyst; John
     Wesolowski, Acting General Manager; Doug Boothe, President, Generic Division;
     Christopher Karpral, Senior Vice President, Consumer Healthcare Sales; Andy
     Kjellberg, Vice President Consumer Healthcare Sales; Mark Walin, Vice President
     Consumer Healthcare Sales; Michael Yacullo, Vice President Consumer Healthcare
     Sales;

s.   Sandoz: Christopher Bihari, Director, Key Customers; Anuj Hasija, Executive
     Director Key Customers; Scott Smith, Vice President Sales and Marketing; Arunesh
     Verma, Executive Director Marketing; Sean Walsh, Director, Key Customers; Kenneth
     Baker, Director, Managed Markets; Kirko Kirkov, Executive Director, Key Customers;
     Frank Davey, Director; Harmonie Franklin, Director, William Giannone, Associate
     Director, Key Customers; Jason Jones, Director, Key Customers; Bilal Khan,
     Director, Key Customers; Della Lubke, National Account Executive; Michele Macchia,
     Associate Director, Conventions; Tom Parker, Marketing Director; Chad Schwinn,
     Director, Key Accounts; Andrew Wahba, Associate Director, Key Customers;

t.   Strides: Joseph Davis, CCO; Jitesh Devendra, President; Mohan Devineni, President –
     Technical; Kevin Knarr, Vice President – Sales and Marketing; Mohan Kumar, CEO;
     Steve Randazzo, Senior Vice President; Stephen Turner, VP, North American OTC
     Division;

u.   Sun: Steven Smith, Senior Director of Sales; Steven Goodman, Director of Generics
     Marketing; Anand Shah, Director, Strategic Pricing and Marketing; Jolene McGalliard,
     National Account Manager; Steven Goodman, Director Marketing; Blynda Masters;
     Director, Customer Service; Dan Schober, Vice President, Trade Sales; Michael Tolusso,
     Director, Sales;

v.   Taro: Ara Aprahamian, Vice President, Sales and Marketing; Scott Brick, Manager,
     National Accounts; Christopher Urbanski, Director, Corporate Accounts; Carol Augias,
     Director, Customer Service; Kirk Edelman, Director, Customer Logistics; Alex



                                           61
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 63 of 74




      Likvornik, Senior Director, Strategic Pricing and Marketing; Michael Perfetto, Chief
      Commercial Officer Generic Rx OTC; John Francis, Vice President, Sales and
      Marketing; Stephen Jones, Director, Supply Chain; Lisa Pehlke, Director, Corporate
      Accounts; Richard Trevor, Corporate Accounts Director;

w.    Teva: Maureen Cavanaugh, Senior Vice President and Chief Operating Office, North
      America Generics; Kevin Galowina, Head of Marketing Operations; Jessica Peters,
      Manager of Corporate Accounts; Nisha Patel, Director of National Accounts; Jocelyn
      Baker, Director, National Accounts; Theresa Coward, Senior Director Sales and Trade
      Relations; Cassie Dunrud, Associate Director, National Accounts; Christine Baeder,
      Senior Vice President, Customer and Marketing Operations; Bryan Bart, Product
      Manager; Christopher Doerr, Senior Director, Trade Operations; Jason Nagel, Associate
      Director; Michelle Osmian, Senior Director Customer Service; John Wodarczyk,
      Director, Customer Operations; Robert Neild, Associate Director, Customer Operations;

x.    Upsher-Smith;

y.    Valeant: Thomas Allison, Senior Director of National Accounts; Dean Cowen, National
      Account Director; Todd LaRue, Vice President of Sales, U.S.; Michelle Nilsson,
      Associate Sales Director; Brian Phillips, Senior Director Of Sales; Barbara Purcell, VP
      US Generics Sales & Marketing; Natalie Rush, Director, Trade Relations; Steve Sacheli,
      Director, National Accounts; Brian Stolz, Senior VP, Generics;

z.    West-Ward: Spiro Gavaris, Vice President of Sales and Marketing; Sam Goodman,
      Marketing Manager; Joel Rosenstack, Senior Director, Marketing; Elizabeth Guerrero,
      Director, National Accounts; Nicki Hanson, Director of Sales, National Accounts;
      Ernesto Cividanes, Manager, Trade Relations;

aa.   Wockhardt: Michael Craney, President, Sales & Marketing; Sunil Khera, President, The
      Americas, Japan, and Emerging Markets; Karen Andrews, Director of Sales; Scott
      Koenig, VP, Sales & Marketing, Generics; Joe Niemi, Manager, National Accounts; and

bb.   Zydus: Scott Goldy, Director, National Accounts; Kevin Green, Associate Vice
      President, National Accounts; Michael Keenley, President; Ganesh Nayak, Chief
      Operating Officer and Executive Director; Joseph Renner, President and Chief
      Executive Officer; Kristy Ronco, Vice President, Sales.


HDMA 2015 Annual Board and Membership Meeting – Montage, Laguna Beach, California
(September 27-30, 2015):

a.    Actavis;

b.    Alvogen;

c.    Amneal;


                                             62
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 64 of 74




d.    Apotex: Beth Hamilton, Director, National Sales; Jeffrey Hampton, Vice President,
      Commercial Operations; James Van Lieshout, Vice President, Sales, Retail Division;
      Steve Giuli, Director, Government Affairs;

e.    Mallinckrodt;

f.    Mylan: James Nesta, Vice President of Sales; Robert Potter, Senior Vice President,
      North America National Accounts; Anthony Mauro, Senior Vice President, North
      America; Robert Tighe, Head of Mylan Pharma; and

g.    Teva: Maureen Cavanaugh, Chief Operating Officer, Teva US Generics; Christine
      Baeder, Senior Director, Customer Operations; Andrew Boyer, Senior Vice President,
      Generic Sales; Marc Falkin, Vice President, Marketing and Pricing.


HDMA 2015 Research Foundation Pharmaceutical Seminar – (October 21-22, 2015):

a.    Apotex; and
b.    Mylan.


GPhA 2015 Fall Technical Conference – Bethesda, Maryland (November 2-4, 2015):

a.    Actavis;
b.    Alvogen;
c.    Amneal;
d.    Apotex;
e.    Aurobindo;
f.    Citron;
g.    Dr. Reddy’s;
h.    Glenmark;
i.    Heritage;
j.    Lannett;
k.    Mallinckrodt;
l.    Mylan;
m.    Par;
n.    Perrigo;
o.    Sandoz;
p.    Sun;
q.    Taro;
r.    Teva;
s.    Westward; and
t.    Zydus.




                                          63
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 65 of 74




NACDS 2015 Week in New York – New York, New York (December 1, 2015):

a.    Actavis;
b.    Apotex;
c.    Glenmark; and
d.    Mylan/UDL;


NACDS 2015 Foundation Reception and Dinner – New York, New York (December 3, 2015):

a.    Actavis: Andrew Boyer, Senior Vice President, Generic Sales, Marketing, National
      Accounts; Marc Falkin, Vice President, Marketing, Pricing and Contracts; Anthony
      Giannone, Executive Director, Sales;

b.    Apotex: James Van Lieshout, Vice President, Market Access; Beth Hamilton, Vice
      President, Marketing and Portfolio Strategy; Jeffrey Hampton, Senior Vice President
      and General Manager; Steve Giuli, Director, Government Affairs;

c.    Glenmark;

d.    Mylan;

e.    Sandoz: Anuj Hasija, Executive Director, Key Customers; Scott Smith, Vice
      President, Sales and Marketing; Robert Spina, Vice President, Pricing and Contracts;
      and

f.    Teva: Maureen Cavanaugh, Senior Vice President and Chief Operating Officer North
      America Generics; Allan Slavsky, Sales Consultant; Christine Baeder, Senior Director,
      Customer Operations; and

g.    Valeant: Thomas Allison, Senior Director of National Accounts; Todd LaRue, Vice
      President of Sales, U.S.


NACDS 2016 Regional Chain Conference – (February 7-9, 2016):

a.    Actavis: Andrew Boyer, Senior Vice President, Generic Sales, Marketing, National
      Accounts; Maureen Meehan, Director, National Accounts;

b.    Teva: Jocelyn Baker, Director, National Accounts; Theresa Coward, Senior Director Sales
      and Trade Relations; and

c.    Upsher-Smith.




                                            64
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 66 of 74




HDMA National Pharmacy Forum – Scottsdale, Arizona (February 8-10, 2016):

a.    Actavis;
b.    Heritage;
c.    Lannett;
d.    Mylan;
e.    Par;
f.    Sun;
g.    Taro;
h.    Teva; and
i.    West-Ward.


MMCAP 2016 National Member Conference – Minneapolis, Minnesota (April 11-14, 2016):

a.    Mylan: Mark Pittenger, Senior Director of National Accounts;
b.    Perrigo: Pete Hakenstad, National Account Manager;
c.    Sandoz: Christopher Bihari; Director, Key Customers;
d.    Taro;
e.    Teva: Nick Gerbi, Director National Accounts; and
f.    West-Ward: Elizabeth Guerrero, Director, National Accounts.


HDMA 8th Annual CEO Roundtable – New York, New York (April 12, 2016):

a.    Mylan; and
b.    Sun.


HDMA Center for Healthcare Supply Chain Research Board of Directors Meeting – (April
12, 2016):

a.    Actavis;
b.    Amneal;
c.    Apotex;
d.    Mallinckrodt
e.    Mylan;
f.    Sandoz;
g.    Teva;
h.    Upsher-Smith;
i.    West-Ward; and
j.    Zydus.




                                            65
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 67 of 74




NACDS 2016 Annual Meeting – Palm Beach, Florida (April 16-19, 2016):

a.    Akorn/Hi-Tech;

b.    Apotex: Corey Anquetil, Director Strategic Sales, North America; Beth Hamilton, Vice
      President, Marketing and Portfolio Strategy, Sales and Marketing; David Kohler, Vice
      President and General Manager; Jeremy Desai, President and CEO; Jeffrey Hampton,
      Senior Vice President and General Manager; Peter Hardwick, Senior Vice President,
      Sales and Marketing; Eric Organ, Vice President, Commercial Operations; James
      Van Lieshout, Vice President, Market Access; Jeff Watson, Global Generics; Steve
      Giuli, Director, Government Affairs;

c.    Amneal: Jim Luce, Executive Vice President, Sales & Marketing; Chirag Patel, Co-CEO
      & Chairman, Stephen Rutledge, Vice President, Sales;

d.    Ascend: John Dillaway, Executive Vice President, Sales & Marketing; Schuyler Van
      Winkle, Sr. Vice President, National Accounts; Greg Watkins, Vice President, National
      Accounts;

e.    Aurobindo;

f.    Breckenridge;

g.    Camber: Victor Mazzacone, VP Sales; Kon Ostaficiuk, President; Edward Smith,
      Director, Sales Operations;

h.    Citron;

i.    Dr. Reddy’s;

j.    Glenmark: Jim Brown, Vice President, Sales; James Grauso, Executive Vice
      President;

k.    Greenstone: James Cannon, General Manager; Jill Nailor, Sr. Director Sales and
      National Accounts;

l.    Lupin;

m.    Mallinckrodt: Walt Kaczmarek, Chief Operating Officer; Kian Kazemi, Vice President,
      Sales; Roger Owen, VP Business Operations, Multi-Source Pharmaceuticals;

n.    Mylan: Robert Potter, Senior Vice President, National Accounts and Channel
      Development; Anthony Mauro, Chief Commercial Officer; Robert Tighe, National
      Accounts Director; John Munson, Vice President Global Accounts; James Nesta, Vice
      President, Sales; Michael Aigner, Director, National Accounts; Frank Mullery, Chief
      Financial Officer, North America;


                                            66
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 68 of 74




o.    Par: Michael Altamuro, Vice President Marketing and Business Analytics; Jon
      Holden, Vice President of Sales; Antonio Pera, Chief Commercial Officer; Paul
      Campanelli, President;

p.    Perrigo: John Wesolowski, Acting General Manager;

q.    Sandoz: Peter Goldschmidt, President Sandoz US and Head, North America; Arunesh
      Verma, Executive Director, Marketing; Anuj Hasija, Executive Director, Key Accounts;
      Kirko Kirkov, Executive Director, Key Customers; Gregory Oakes, Vice President and
      Head, Biopharmaceuticals; Christine Miller, Vice President US Development; Scott
      Smith, Vice President, Sales and Marketing; Robert Spina, Vice President, Pricing and
      Contracts;

r.    Sun: Steven Smith, Senior Director of Sales; Anand Shah, Director, Strategic Pricing
      and Marketing; Dan Schober, Vice President, Trade Sales;

s.    Taro: Ara Aprahamian, Vice President, Sales and Marketing; Michael Perfetto, Chief
      Operating Officer, Generics RX, OTC US and Canada; John Francis, Vice President,
      Sales and Marketing North America;

t.    Teva: Christine Baeder, Senior Vice President, Customer and Marketing Operations;
      Maureen Cavanaugh, Senior Vice President and Chief Operating Office, North America
      Generics; Christopher Doerr, Senior Director, Trade Operations; Jeffrey Herzfeld,
      Senior Vice President US Specialty Medicines; Michael Sine, Director, Corporate
      Account Group; Douglas Sommerville, Senior Vice President and General Manager,
      Teva Canada; Michael Reid, Vice President, Corporate and Retail Sales; Sigurdur
      Olafsson, President; Daniel Motto, Senior Vice President, Business Development; Marc
      Falkin, Senior Vice President, Sales; Andrew Boyer, President North America Generics;

u.    Upsher-Smith;

v.    West-Ward: Spiro Gavaris, Vice President of Sales and Marketing; William
      Otterbein, Account Executive;

w.    Wockhardt; and

x.    Zydus: Scott Goldy, Director, National Accounts; Kevin Green, Associate Vice
      President, National Accounts; Michael Keenley, President; Joseph Renner, President
      and Chief Executive Officer; Kristy Ronco, Vice President, Sales; Marc Kikuchi, Senior
      Vice President, Global Generics.


HDMA 2016 Business and Leadership Conference – Colorado Springs, Colorado (June 12-15,
2016):

a.    Alvogen;


                                            67
        Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 69 of 74




b.   Amneal;

c.   Apotex: Jeffrey Hampton, Vice President, Commercial Operations; Beth Hamilton,
     National Sales Director; John Crawford, Director, National Accounts; David
     Rekenthaler, Vice President, Sales; James Van Lieshout, Vice President, Market Access
     and Trade Relations;

d.   Camber;

e.   Dr. Reddy’s: Victor Borelli; Senior Director, National Accounts; Jinping McCormick,
     Vice President, Sales and Marketing; Cynthia Medalle, Head Sales and Marketing,
     Generics;

f.   Glenmark: Christopher Bihari, Director National Accounts;

g.   Heritage: Anne Sather, Director, National Accounts;

h.   Lannett: Tracy Sullivan, Director, National Accounts; Breanna Stillman, Sales
     Analyst; Bili Giannone, National Account Representative;

i.   Mallinckrodt;

j.   Mylan: Michael Aigner, National Account Director; John Baranick, Director of Trade
     Relations; Janet Belli, Director, National Accounts; Thomas Boyer, Vice President,
     Business Development; Priscilla Lanham, Associate Manager;

k.   Par: Joe Cappello, Director, National Accounts;

l.   Sandoz: Kirko Kirkov, Executive Director, Key Customers; Sean Walsh, Key
     Account Manager; Joe Hodge, Director, Key Customers; Sanket Shah, Manager,
     Customer Operations; Jason Jones, Director, Key Customers;

m.   Sun: Christopher Schoen, Vice President, Trade Sales; Scott Littlefield, Trade
     Director, National Account Executive;

n.   Teva: Theresa Coward, Senior Director, National Sales; Christine Baeder, Vice
     President, Commercial Operations; Sal Cuomo, Director, Trade Relations, Brand
     Pharmaceuticals; Nick Gerber, Director, National Accounts;

o.   West-Ward: Joseph Ruhmel, National Account Director; Christopher Bonny,
     Executive Director, Commercial Business Development; Neal Gervais, Director,
     National Accounts; John Kline, National Account Director; and

p.   Zydus: Linda Andrews, Chargeback Operations Manager; Maria McManus, Corporate
     Account Manager; Kevin Green, Associate Vice President, National Accounts; Louis
     Pastor, Senior Director Trade Operations; Kristy Ronco, Vice President, Sales.



                                            68
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 70 of 74




ECRM Hospital & Alternate Site Pharmacy – Branded and Generic Pharmaceuticals EPPS
– Westminster, Colorado (June 13-15, 2016):

a.    Camber;
b.    Dr. Reddy’s;
c.    Lupin;
d.    Mayne;
e.    Perrigo;
f.    Sandoz;
g.    Sun; and
h.    Upsher-Smith.


NACDS 2016 Total Store Expo – Boston, Massachusetts (August 6-9, 2016):

a.    Akorn/Hi-Tech;

b.    Apotex: Corey Anquetil, Director, Strategic Sales, North America; Michael Bohling,
      Director, Marketing; Gwen Copeland, Manager, National Accounts; John Crawford,
      National Account Director; Beth Hamilton, Vice President, Marketing; Jeffrey
      Hampton, Senior Vice President and General Manager; Tina Kaus, National Account
      Director; Ryan Kelly, Manager, National Accounts; Chirag Patel, Director, Marketing;
      Helen Pejnovich, Associate Director, Commercial Operations; Dave Rekenthaler, Vice
      President, Sales; Bob Simmons, National Account Director; Dena Van Winkle,
      Marketing Communication Manager; Debbie Veira, National Account Manager; Pat
      Walden, Senior Marketing Manager; Jane Williams, National Account Director;

c.    Amneal: Andy Cline, Account Executive; Ashton Elmore, Account Executive; David
      Hardin, National Accounts Manager; Katie Hawks, Event Coordinator; Liz Koprowski,
      National Account Manager; Allen Lowther, Director of Pricing; Jim Luce, Executive Vice
      President, Sales & Marketing; Brown Massey, Director, Sales; June Parker, National
      Accounts Manager; Chirag Patel, Co-CEO & Chairman; Shannon Rivero, Vice President,
      Pricing & Analytics; Marty Ross, Vice President, Sales Operations; Brittany Russell,
      Account Executive; Stephen Rutledge, Vice President, Sales; Susan Ryan, National
      Account Manager;

d.    Aurobindo;

e.    Breckenridge;

f.    Camber: Brett Barczak, Director, Corporate Accounts; Megan Becker, Marketing
      Manager; James Haselton, National Sales Associate; Kirk Hessles, Director of Marketing;
      Rich Matchett, Director, Sales; Victor Mazzacone, VP Sales; Stu Messinger, Director of
      National Accounts; Kon Ostaficiuk, President; Laura Ricardo, Director of Corporate
      Accounts; Pete Romer, Director of National Accounts; Clayton Smith, Account Manager;
      Edward Smith, Director, Sales Operations;


                                             69
        Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 71 of 74




g.   Citron;

h.   Dr. Reddy’s;

i.   Epic;

j.   Glenmark: Jim Brown, Vice President, Sales; Jeff Johnson, Director, Sales and
     Marketing; Robert Matsuk, President, North America; James Grauso, Executive Vice
     President, North America Commercial Operations; Robert Matsuk, President, North
     America;

k.   Greenstone;

l.   Heritage: Jeffrey Glazer, CEO; Jason Malek, Senior Vice President; Gina Gramuglia,
     Commercial Operations; Neal O’Mara, National Accounts Manager; Anne Sather,
     National Account Manager; Katie Brodowski, Associate Director, Institutional Sales;
     Matthew Edelson, Senior Director of Sales; Michael Aigner, Director, National
     Accounts;

m.   Lannett: Kevin Smith, Vice President Sales and Marketing; Tracy Sullivan, National
     Accounts Manager; Randy Juan Botero, Senior Associate Director, National Accounts;
     Breanna Stillman, Sales Analyst; Grace Wilks, Director, National Accounts;

n.   Lupin;

o.   Mallinckrodt;

p.   Mylan: Anthony Mauro, President; Kevin McElfresh, Executive Director, National
     Accounts; Robert Potter, Senior Vice President, National Accounts and Channel
     Development; Michael Scouvart, Head of Marketing North America; James Nesta,
     Vice President, Sales; Heather Paton, Vice President Sales; Sean Reilly, National
     Account Manager; Edgar Escoto, Director, National Accounts; John Shane, Director,
     Trade Relations; Shane Bartolol, Senior Specialist; Kimberley Brooks, Head of
     Finance; Katelyn Duchardt, National Account Manager; Joseph Duda, President; Kevin
     McElfresh, Executive Director, National Accounts; Patrick McIntosh, Vice President,
     Commercial Operations; John Munson, Vice President Global Accounts; Christine
     Navarro, Senior Director, Marketing; Rob O’Neill, Head of Sales, Generic North
     America; Robert Tighe, Head of MPA and Canada; Patrick Weaver, Head of Strategic
     Government Sales; Dave Workman, Vice President, Strategic Pricing; Michael
     Altamuro, Vice President, Marketing and Business Analytics;

q.   Par: Gerald Burton, Vice President, National Accounts; Christine Caronna, Director,
     National Accounts; Antonio Pera, Chief Commercial Officer; Sandra Bayer, Senior
     Director, National Accounts; Darren Hall, Director, National Accounts; Joe Holden,
     Vice President, Sales; Nancy Buckingham, Vice President, Marketing;



                                          70
        Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 72 of 74




r.   Perrigo: H. James Booydegraaff, Associate Director, Marketing; Katie McCormack,
     National Account Manager; Tony Polman, National Account Executive; Andrea Felix,
     National Account Executive; Paul Hoeksema, Manager, Corporate Accounts; John
     Shane, Rx Promotional Analyst; John Wesolowski, Acting General Manager; Lynn
     Johnson, National Manager, Trade Relations; Christopher Bihari, Director, Key
     Customers;

s.   Sandoz: Anuj Hasija, Executive Director Key Customers; Scott Smith, Vice President
     Sales and Marketing; Arunesh Verma, Executive Director Marketing; Sean Walsh,
     Director, Key Customers; Frank Davey, Director; Harmonie Franklin, Director; Jason
     Jones, Director, Key Customers; Bilal Khan, Director, Key Customers; Michele
     Macchia, Associate Director, Conventions; Tom Parker, Marketing Director; Chad
     Schwinn, Director, Key Accounts; Shakera Ford, Convention Planner; Harmonie
     Franklin, Director; Julie Kang, Executive Director; Kirko Kirkov, Executive Director,
     Key Customers; Ludmilla Reina, Director, Key Customers; Yun Shao Taormina, Key
     Account Manager; Robert Spina, Vice President, Pricing and Contracts; Donna Hughs,
     National Account Manager;

t.   Strides;

u.   Sun: Jolene McGalliard, National Account Manager; Dan Schober, Vice President,
     Trade Sales; Michael Tolusso, Director, Sales; Alex Likvornik, Senior Director,
     Strategic Pricing; Scott Littlefield, Trade Director; Eric Monzon, Senior Director, Market
     Access; Ara Aprahamian, Vice President, Sales and Marketing;

v.   Taro: Scott Brick, Manager, National Accounts; Christopher Urbanski, Director,
     Corporate Accounts; Carol Augias, Director, Customer Service; Kirk Edelman,
     Director, Customer Logistics; Michael Perfetto, Chief Commercial Officer Generic
     Rx OTC; John Francis, Vice President, Sales and Marketing; Stephen Jones, Director,
     Supply Chain; Lisa Pehlke, Director, Corporate Accounts; Anand Shah, Director,
     Strategic Pricing and Marketing; Perry Venugopal, Assistant Vice President, Business
     Development; Christine Baeder, Senior Vice President, Customer and Marketing
     Operations;

w.   Teva: Jessica Peters, Manager of Corporate Accounts; Nisha Patel, Director of
     National Accounts; Jocelyn Baker, Director, National Accounts; Theresa Coward, Senior
     Director Sales and Trade Relations; Cassie Dunrud, Associate Director, National
     Accounts; Bryan Bart, Product Manager; Christopher Doerr, Senior Director, Trade
     Operations; Jason Nagel, Associate Director; Michelle Osmian, Senior Director
     Customer Service; John Wodarczyk, Director, Customer Operations; Robert Neild,
     Associate Director, Customer Operations; Andrew Boyer, President; Salvatore Cuomo,
     Director, Trade Relations; Michael Dorsey, Director, National Accounts; Marc Falkin,
     Senior Vice President, Sales; Kevin Galowina, Head of Marketing Operations; Anthony
     Giannone, Executive Director, Sales; Rob Hooper, Senior Marketing Manager; Christine
     Maiolo, Associate Director, Sales Operations; Maureen Meehan, Director, National
     Accounts; Kaminie Persuad, Sales Coordinator; Richard Rogerson, Senior Director,



                                             71
         Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 73 of 74




      New Products; John Sheehan, Director, OTC; Allan Slavsky, Sales Consultant;
      Christopher Bonny, Executive Director, Commercial Business Development;

x.    Upsher-Smith;

y.    West-Ward: Spiro Gavaris, Vice President of Sales and Marketing; Elizabeth
      Guerrero, Director, National Accounts; Nicki Hanson, Director of Sales, National
      Accounts; Mark Boudreau, Executive Director, Sales; Karen Andrus, Director of Sales;
      Yaniel Figueroa, Project Manager;

z.    Wockhardt; and

aa.   Zydus: Kevin Green, Associate Vice President, National Accounts; Michael Keenley,
      President; Marc Kikuchi, CEO Americas; Maria McManus, Corporate Account
      Manager.


NACDS 2016 Total Store Expo – San Diego, California (August 19-22, 2016):

a.    Heritage;
b.    Mylan;
c.    Par;
d.    Perrigo;
e.    Sandoz;
f.    Taro; and
g.    Teva.


HDMA 2016 Annual Board and Membership Meeting – Sulphur Springs, West Virginia
(September 25-28, 2016):

a.    Alvogen;

b.    Apotex: Steve Giuli, Vice President, Government Affairs; David Rekenthaler, Vice
      President, Sales;

c.    Mallinckrodt;

d.    Mylan: John Poulin, Senior Vice President, North America National Accounts, James
      Nesta, Vice President of Sales; Patrick Weaver, Head of Strategic Government Sales;
      Robert Tighe, Head of Mylan Pharmaceuticals;

e.    Teva: Jessica Peters, Director, Trade Relations; Theresa Coward, Senior Director, Sales
      and Trade Relations; and




                                             72
              Case 2:20-cv-06258 Document 1-1 Filed 12/11/20 Page 74 of 74




f.         Zydus: Michael Conley, Vice President, Wholesaler Channels.


NACDS 2016 Week in New York – New York, New York (December 1, 2016):

a.         Apotex;
b.         Mylan/UDL;
c.         Sandoz;
d.         Teva; and
e.         Zydus.


NACDS 2016 Foundation Reception and Dinner – New York, New York (December 3, 2016):

a.         Apotex: Sam Boulton, Director, National Accounts; Jeff Watson, President, Global
           Generics; James Van Lieshout, Vice President, Market Access; Beth Hamilton, Vice
           President, Marketing and Portfolio Strategy; Jeffrey Hampton, Senior Vice President
           and General Manager; John Crawford, National Account Director; Tina Kaus, National
           Account Director; Steve Giuli, Director, Government Affairs;

b.         Sandoz: Gregory Oakes, Vice President and Head, Biopharmaceuticals; Scott Smith,
           Vice President, Sales and Marketing; Robert Spina, Vice President, Pricing and
           Contracts;

c.         Teva: Maureen Cavanaugh, Senior Vice President and Chief Operating Officer North
           America Generics; Christine Baeder, Senior Vice President, Customer and Marketing
           Operations; Theresa Coward, Senior Director, Sales and Trade Relations; Marc Falkin,
           Senior Vice President, Sales; Anthony Giannone, Executive Director, Sales; and

d.         Zydus: Marc Kikuchi, CEO; Joseph Renner, President and CEO; Kristy Ronco, Vice
           President, Sales; Alex Yakulis, Executive Vice President, Business Development.




615200.1




                                                73
